ICJ_164_IranianAssets_IRN_USA_2019-02-13_JUD_01_PO_00_FR.txt.                           INTERNATIONAL COURT OF JUSTICE


                           REPORTS OF JUDGMENTS,
                        ADVISORY OPINIONS AND ORDERS


                        CERTAIN IRANIAN ASSETS
                   (ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
                                 OF AMERICA)

                            PRELIMINARY OBJECTIONS


                         JUDGMENT OF 13 FEBRUARY 2019




                                 2019
                          COUR INTERNATIONALE DE JUSTICE


                             RECUEIL DES ARRÊTS,
                      AVIS CONSULTATIFS ET ORDONNANCES


                       CERTAINS ACTIFS IRANIENS
                   (RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
                                  D’AMÉRIQUE)

                           EXCEPTIONS PRÉLIMINAIRES


                            ARRÊT DU 13 FÉVRIER 2019




3 CIJ1158.indb 1                                                21/10/19 10:25

                                                 Official citation :
                       Certain Iranian Assets (Islamic Republic of Iran v. United States of
                      America), Preliminary Objections, Judgment, I.C.J. Reports 2019, p. 7




                                            Mode officiel de citation :
                        Certains actifs iraniens (République islamique d’Iran c. Etats-Unis
                      d’Amérique), exceptions préliminaires, arrêt, C.I.J. Recueil 2019, p. 7




                                                                                 1158
                                                                 Sales number
                   ISSN 0074-4441                                No de vente :
                   ISBN 978-92-1-157360-2




3 CIJ1158.indb 2                                                                                21/10/19 10:25

                                                     13 FEBRUARY 2019

                                                        JUDGMENT




                            CERTAIN IRANIAN ASSETS
                   (ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
                                 OF AMERICA)
                            PRELIMINARY OBJECTIONS




                           CERTAINS ACTIFS IRANIENS
                   (RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
                                  D’AMÉRIQUE)
                           EXCEPTIONS PRÉLIMINAIRES




                                                      13 FÉVRIER 2019

                                                          ARRÊT




3 CIJ1158.indb 3                                                        21/10/19 10:25

                                                                                       7




                                          TABLE DES MATIÈRES

                                                                              Paragraphes

                   Qualités	                                                       1-17
                    I. Contexte factuel	                                          18-27
                   II. Compétence	                                                29-99
                      A. Première exception d’incompétence	                       38-47
                      B. Deuxième exception d’incompétence	                       48-80
                          1. Le paragraphe 2 de l’article IV du traité	           53-58
                          2. Le paragraphe 4 de l’article XI du traité	           59-65
                          3. Le paragraphe 2 de l’article III du traité	          66-70
                          4. Le paragraphe 1 de l’article IV du traité	           71-74
                          5. Le paragraphe 1 de l’article X du traité	            75-79
                      C. Troisième exception d’incompétence	                      81-97
                      D. Conclusion générale sur la compétence de la Cour	        98-99
                   III. Recevabilité	                                           100-125
                      A. Abus de procédure                                      107-115
                      B. Absence de « mains propres »	                          116-124
                   Dispositif	                                                      126




                                                                                       4




3 CIJ1158.indb 5                                                                            21/10/19 10:25

                                                                                                          8




                                   COUR INTERNATIONALE DE JUSTICE

                                                      ANNÉE 2019                                                  2019
                                                                                                                13 février
                                                      13 février 2019                                          Rôle général
                                                                                                                 no 164

                                  CERTAINS ACTIFS IRANIENS
                           (RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS‑UNIS
                                          D’AMÉRIQUE)




                                         EXCEPTIONS PRÉLIMINAIRES


                     Contexte factuel.

                                                              *
                      Compétence — Paragraphe 2 de l’article XXI du traité d’amitié, de commerce
                   et de droits consulaires de 1955 (­ci-après le « traité »).
                      Faits que le traité était en vigueur à la date d’introduction de la requête et que
                   plusieurs conditions fixées par le paragraphe 2 de l’article XXI du traité sont rem-
                   plies n’étant pas contestés — Différend s’étant élevé entre l’Iran et les Etats-Unis
                   — Différend n’ayant pu être réglé par la voie diplomatique — Absence d’accord
                   pour régler le différend par d’autres moyens pacifiques.
                      Opposition des Parties sur la question de savoir si le différend a trait « à l’inter-
                   prétation ou à l’application » du traité — Cour notant qu’un différend particulier
                   se fait souvent jour dans le cadre d’un désaccord plus large entre les parties —
                   Cour devant rechercher si les actes dont il est tiré grief entrent dans les prévisions
                   du traité et si, par suite, le différend est de ceux dont elle est compétente pour
                   connaître ratione materiae.

                                                              *
                      Première exception d’incompétence : demandes de l’Iran découlant des mesures
                   adoptées par les Etats-Unis pour bloquer les actifs iraniens, conformément au
                   décret présidentiel no 13599.
                      Question de savoir si les mesures de blocage échappent au champ d’application du
                   traité en vertu de l’alinéa c) du paragraphe 1 de l’article XX, qui dispose que le traité
                   ne fera pas obstacle aux mesures réglementant la production ou le commerce des
                   armes, des munitions et du matériel de guerre, et en vertu de l’alinéa d) du para-

                                                                                                          5




3 CIJ1158.indb 7                                                                                                     21/10/19 10:25

                                          certains actifs iraniens (arrêt)                              9

                   graphe 1 de ce même article, qui prévoit que le traité ne fera pas obstacle aux mesures
                   nécessaires à la protection des intérêts vitaux sur le plan de la sécurité — Cour ayant
                   déjà observé que le traité ne contenait aucune disposition excluant expressément cer-
                   taines matières de sa compétence — Cour ayant déjà estimé que l’alinéa d) du para-
                   graphe 1 de l’article XX ne restreignait pas sa compétence mais offrait seulement une
                   défense au fond — Aucune raison pour la Cour de s’écarter de ses conclusions anté-
                   rieures — Même interprétation s’appliquant également à l’alinéa c) du paragraphe 1
                   de l’article XX — Première exception d’incompétence rejetée.

                                                             *
                      Deuxième exception d’incompétence : demandes de l’Iran concernant les immu-
                   nités souveraines.
                      Question de savoir si les demandes fondées sur le refus allégué d’accorder une
                   immunité souveraine échappent à la compétence de la Cour — Examen par la
                   Cour des dispositions du traité invoquées par l’Iran pour déterminer s’il peut être
                   considéré que la question des immunités souveraines entre dans le champ d’applica-
                   tion du traité.
                      Paragraphe 2 de l’article IV, qui garantit aux biens des ressortissants et des
                   sociétés de chacun des Etats une protection et une sécurité en aucun cas inférieures
                   aux normes fixées par le droit international — Signification du membre de phrase
                   « normes fixées par le droit international » — « [D]roit international » en question
                   étant, à la lumière de l’objet et du but du traité, celui qui définit le standard mini-
                   mum de protection des biens qui appartiennent aux « ressortissants » et aux « socié-
                   tés » de l’une des Parties exerçant des activités économiques sur le territoire de
                   l’autre — Contexte de l’article IV indiquant que cette disposition vise à garantir
                   des droits et protections aux personnes physiques ou morales qui se livrent à des
                   activités commerciales — Disposition n’incorporant pas les règles coutumières
                   relatives aux immunités souveraines.
                      Paragraphe 4 de l’article XI, qui exclut de l’immunité souveraine les entreprises
                   qui sont propriété publique ou sous contrôle public de l’une ou l’autre Partie et qui
                   exercent dans le territoire de l’autre Partie une activité commerciale ou indus-
                   trielle — Disposition n’affectant pas les immunités souveraines dont bénéficient,
                   en vertu du droit international coutumier, les entités publiques lorsqu’elles exercent
                   des activités de puissance publique — Disposition ne garantissant pas implicite-
                   ment, par une interprétation a contrario, l’immunité souveraine des entités
                   publiques se livrant à des activités jure imperii — Objet et but du traité corrobo-
                   rant cette interprétation — Disposition n’incorporant pas les immunités souve-
                   raines.
                      Paragraphe 2 de l’article III, qui garantit libre accès aux tribunaux de l’autre
                   Etat dans des conditions non moins favorables que celles qui sont applicables aux
                   ressortissants et sociétés de pays tiers — Disposition n’étant pas liée aux immuni-
                   tés souveraines car la méconnaissance du droit international en la matière ne serait
                   pas susceptible d’avoir une incidence sur le respect du paragraphe 2 de l’ar-
                   ticle III — Disposition ne visant pas à garantir des droits substantiels ou procédu-
                   raux qu’une société entendrait faire valoir devant les tribunaux — Rien dans le
                   sens ordinaire et le contexte de cette disposition, à la lumière de l’objet et du but
                   du traité, ne suggérant que celle‑ci comporte une obligation de respecter les immu-
                   nités souveraines.
                      Paragraphe 1 de l’article IV, qui concerne le traitement juste et équitable
                   accordé aux ressortissants et aux sociétés des deux Parties et interdit les mesures

                                                                                                        6




3 CIJ1158.indb 9                                                                                             21/10/19 10:25

                                           certains actifs iraniens (arrêt)                            10

                    arbitraires ou discriminatoires — Raisonnement analogue à celui qui a été suivi
                    pour le paragraphe 2 de l’article IV — Disposition n’englobant pas d’obligation de
                    respecter les immunités souveraines.
                       Paragraphe 1 de l’article X, qui prévoit la liberté de commerce et de naviga-
                    tion — Cour ayant déjà jugé que le terme « commerce » au sens du paragraphe 1 de
                    l’article X incluait les échanges commerciaux en général, ne se limitait pas aux
                    activités d’achat et de vente et recouvrait une grande variété de questions acces-
                    soires — Terme ne pouvant néanmoins couvrir des questions ne présentant aucun
                    lien ou un lien trop ténu avec les relations commerciales entre les Parties — Viola-
                    tion des immunités souveraines dont certaines entités publiques bénéficieraient
                    dans l’exercice d’activités jure imperii ne pouvant entraver la liberté de commerce
                    et, par suite, n’entrant pas dans le champ de cette disposition.
                       Demandes fondées sur des violations alléguées d’immunités souveraines n’en-
                    trant pas dans le champ de la clause compromissoire du traité et Cour n’ayant pas
                    compétence pour les examiner — Deuxième exception d’incompétence accueillie.

                                                              *
                       Troisième exception d’incompétence : demandes de l’Iran se rapportant à des
                    violations alléguées des articles III, IV et V du traité en ce qui concerne la banque
                    Markazi.
                       Droits et protections garantis par les articles III, IV et V aux « sociétés » d’une
                    partie contractante — Définition d’une « société » énoncée au paragraphe 1 de l’ar-
                    ticle III — Entité devant s’être vu conférer une personnalité juridique propre par le
                    droit de l’Etat où elle a été créée — Définition ne faisant pas de différence entre
                    entreprises privées et entreprises publiques — Banque Markazi possédant une per-
                    sonnalité juridique propre, conférée par la loi monétaire et bancaire iranienne —
                    Banque Markazi ne pouvant être exclue de la catégorie des « sociétés » au sens du
                    traité au seul motif qu’elle est intégralement la propriété de l’Iran.
                       Définition du terme « société » énoncée au paragraphe 1 de l’article III devant
                    être lue dans son contexte et à la lumière de l’objet et du but du traité — Traité
                    visant à accorder des protections aux sociétés exerçant des activités de nature com-
                    merciale — Question de savoir si la banque Markazi est une « société » devant être
                    déterminée par référence à la nature de ses activités — Entité exerçant exclusive-
                    ment des activités de souveraineté ne pouvant se voir attribuer la qualification de
                    « société » — Rien ne permettant d’exclure qu’une même entité exerce à la fois des
                    activités commerciales et souveraines.
                       Question de la nature des activités de la banque Markazi aux Etats-Unis — Loi
                    monétaire et bancaire iranienne n’ayant pas été discutée en détail par les Par-
                    ties — Cour ne disposant pas de tous les éléments nécessaires pour déterminer si
                    les activités exercées par la banque Markazi à l’époque pertinente permettraient de
                    caractériser une « société » au sens du traité — Nature largement factuelle de ces
                    éléments, en lien étroit avec le fond — Troisième exception d’incompétence ne
                    présentant pas, dans les circonstances de l’espèce, un caractère exclusivement pré-
                    liminaire.

                                                              *
                      Exceptions d’irrecevabilité : abus de procédure et absence de « mains propres ».
                      Abus de procédure — Exception initialement qualifiée d’« abus de droit » par les
                    Etats‑Unis — Fait que l’exception ait été requalifiée à l’audience d’« abus de pro-

                                                                                                        7




3 CIJ1158.indb 11                                                                                            21/10/19 10:25

                                          certains actifs iraniens (arrêt)                            11

                    cédure » ne constituant pas une nouvelle exception — Cour ne pouvant rejeter pour
                    abus de procédure une demande fondée sur une base de compétence valable que
                    dans des circonstances exceptionnelles —Absence de circonstances exceptionnelles
                    en l’espèce.
                       Absence de « mains propres » — Cour relevant que les Etats‑Unis n’ont pas sou-
                    tenu que l’Iran aurait violé le traité — Cour n’ayant pas à prendre position sur la
                    doctrine des « mains propres », fait, même avéré, que le comportement du deman-
                    deur n’était pas exempt de critique n’étant pas suffisant pour accueillir l’exception
                    d’irrecevabilité fondée sur l’absence de « mains propres » — Conclusion étant sans
                    préjudice de la question de savoir si les allégations des Etats‑Unis pourraient ser-
                    vir, le cas échéant, de défense au fond.
                       Exceptions d’irrecevabilité rejetées.



                                                         ARRÊT


                    Présents : M. Yusuf, président ; Mme Xue, vice‑présidente ; MM. Tomka,
                                Abraham, Bennouna, Cançado Trindade, Gaja, Bhandari,
                                Robinson, Crawford, Gevorgian, Salam, Iwasawa, juges ;
                                MM. Brower, Momtaz, juges ad hoc ; M. Couvreur, greffier.

                      En l’affaire relative à certains actifs iraniens,
                      entre
                    la République islamique d’Iran,
                    représentée par
                       M. Mohsen Mohebi, conseiller en droit international auprès du président de la
                         République islamique d’Iran et président du centre des affaires juridiques
                         internationales, professeur associé en droit international public et arbitrage
                         à l’Université Azad de Téhéran (département de la science et de la recherche),
                       comme agent, conseil et avocat ;
                       M. Mohammad H. Zahedin Labbaf, agent de la République islamique d’Iran
                         près le Tribunal des réclamations irano‑américaines, directeur du centre
                         des affaires juridiques internationales de la République islamique d’Iran,
                         La Haye,
                       comme coagent et conseil ;
                       M. Vaughan Lowe, QC, membre du barreau d’Angleterre, Essex Court
                         Chambers, professeur émérite de droit international à l’Université
                         d’Oxford, membre de l’Institut de droit international,
                       M. Alain Pellet, professeur émérite à l’Université Paris Nanterre, ancien
                         membre et ancien président de la Commission du droit international,
                         membre de l’Institut de droit international,
                       M. Jean‑Marc Thouvenin, professeur à l’Université Paris Nanterre, secrétaire
                         général de l’Académie de droit international de La Haye, membre du bar-
                         reau de Paris, Sygna Partners,
                       M. Samuel Wordsworth, QC, membre des barreaux d’Angleterre et de Paris,
                         Essex Court Chambers,

                                                                                                       8




3 CIJ1158.indb 13                                                                                           21/10/19 10:25

                                         certains actifs iraniens (arrêt)                         12

                      M. Sean Aughey, membre du barreau d’Angleterre, 11KBW,
                      M. Luke Vidal, membre du barreau de Paris, Sygna Partners,
                      Mme Philippa Webb, professeure associée au King’s College (Londres),
                        membre des barreaux d’Angleterre et de New York, 20 Essex Street Cham-
                        bers,
                      comme conseils et avocats ;
                      M. Jean‑Rémi de Maistre, doctorant, Centre de droit international de Nan-
                        terre,
                      M. Romain Piéri, membre du barreau de Paris, Sygna Partners,
                      comme conseils ;
                      M. Hadi Azari, conseiller juridique auprès du centre des affaires juridiques
                        internationales de la République islamique d’Iran, professeur adjoint de
                        droit international public à l’Université Kharazmi,
                      M. Ebrahim Beigzadeh, conseiller juridique principal auprès du centre des
                        affaires juridiques internationales de la République islamique d’Iran, pro-
                        fesseur de droit international public à l’Université Shahid Beheshti,
                      M. Mahdad Fallah Assadi, conseiller juridique auprès du centre des affaires
                        juridiques internationales de la République islamique d’Iran,
                      M. Mohammad Jafar Ghanbari Jahromi, vice‑président du centre des affaires
                        juridiques internationales de la République islamique d’Iran, professeur
                        associé de droit international public à l’Université Shahid Beheshti,
                      M. Mohammad H. Latifian, conseiller juridique auprès du centre des affaires
                        juridiques internationales de la République islamique d’Iran,
                      comme conseillers juridiques,
                      et
                    les Etats‑Unis d’Amérique,
                    représentés par
                       M. Richard C. Visek, premier conseiller juridique adjoint, département d’Etat
                          des Etats‑Unis d’Amérique,
                       comme agent, conseil et avocat ;
                       M. Paul B. Dean, conseiller juridique, ambassade des Etats‑Unis d’Amérique
                          au Royaume des Pays‑Bas,
                       M. David M. Bigge, conseiller juridique adjoint, ambassade des Etats‑Unis
                          d’Amérique au Royaume des Pays‑Bas,
                       comme agents adjoints et conseils ;
                       sir Daniel Bethlehem, QC, membre du barreau d’Angleterre, 20 Essex Street
                          Chambers,
                       Mme Laurence Boisson de Chazournes, professeure de droit international,
                          Université de Genève ; membre associé de l’Institut de droit international,
                       M. Donald Earl Childress III, conseiller en droit international, département
                          d’Etat des Etats‑Unis d’Amérique,
                       Mme Lisa J. Grosh, conseillère juridique adjointe, département d’Etat des
                          Etats‑Unis d’Amérique,
                       M. John D. Daley, conseiller juridique adjoint de deuxième classe, départe-
                          ment d’Etat des Etats‑Unis d’Amérique,
                       Mme Emily J. Kimball, avocate conseil, département d’Etat des Etats‑Unis
                          d’Amérique,

                                                                                                   9




3 CIJ1158.indb 15                                                                                       21/10/19 10:25

                                           certains actifs iraniens (arrêt)                          13

                      comme conseils et avocats ;
                      Mme Terra L. Gearhart‑Serna, avocate conseil, département d’Etat des
                        Etats‑Unis d’Amérique,
                      Mme Catherine L. Peters, avocate conseil, département d’Etat des Etats‑Unis
                        d’Amérique,
                      Mme Shubha Sastry, avocate conseil, département d’Etat des Etats‑Unis
                        d’Amérique,
                      M. Niels A. Von Deuten, avocat conseil, département d’Etat des Etats‑Unis
                        d’Amérique,
                      comme conseils ;
                      M. Guillaume Guez, assistant, faculté de droit de l’Université de Genève,
                      M. John R. Calopietro, coordinateur de l’assistance juridique, département
                        d’Etat des Etats‑Unis d’Amérique,
                      Mme Mariama N. Yilla, assistante juridique, département d’Etat des
                        Etats‑Unis d’Amérique,
                      Mme Abby L. Lounsberry, assistante juridique, département d’Etat des
                        Etats‑Unis d’Amérique,
                      Mme Catherine I. Gardner, assistante, ambassade des Etats‑Unis d’Amérique
                        au Royaume des Pays‑Bas,
                      comme assistants,


                      La Cour,
                      ainsi composée,
                      après délibéré en chambre du conseil,
                      rend l’arrêt suivant :
                       1. Le 14 juin 2016, le Gouvernement de la République islamique d’Iran
                    (ci‑après l’« Iran ») a déposé au Greffe de la Cour une requête introductive d’ins-
                    tance contre les Etats‑Unis d’Amérique (ci‑après les « Etats‑Unis ») au sujet d’un
                    différend concernant de prétendues violations par les Etats‑Unis du traité d’ami-
                    tié, de commerce et de droits consulaires signé par les deux Etats à Téhéran le
                    15 août 1955 et entré en vigueur le 16 juin 1957 (ci‑après le « traité d’amitié » ou
                    le « traité »).
                       2. Dans sa requête, l’Iran entend fonder la compétence de la Cour sur le
                    paragraphe 1 de l’article 36 du Statut de la Cour et le paragraphe 2 de l’ar-
                    ticle XXI du traité d’amitié.
                       3. Conformément au paragraphe 2 de l’article 40 du Statut, la requête a été
                    immédiatement communiquée au Gouvernement des Etats‑Unis ; conformément
                    au paragraphe 3 du même article, tous les Etats admis à ester devant la Cour ont
                    été informés du dépôt de la requête.
                       4. Par lettres en date du 23 juin 2016, le greffier a informé les deux Parties
                    que, se référant au paragraphe 1 de l’article 24 du Statut, le membre de la Cour
                    de nationalité américaine avait fait part à la Cour de son intention de ne pas
                    participer au jugement de l’affaire. Conformément à l’article 31 du Statut et au
                    paragraphe 1 de l’article 37 du Règlement de la Cour, les Etats‑Unis ont désigné
                    M. David Caron pour siéger en qualité de juge ad hoc en l’affaire. M. le juge
                    Caron étant décédé le 20 février 2018, les Etats‑Unis ont désigné M. Charles
                    Brower pour siéger en qualité de juge ad hoc en l’affaire.


                                                                                                     10




3 CIJ1158.indb 17                                                                                          21/10/19 10:25

                                           certains actifs iraniens (arrêt)                              14

                       5. La Cour ne comptant sur le siège aucun juge de nationalité iranienne,
                    l’Iran s’est prévalu du droit que lui confère le paragraphe 2 de l’article 31 du
                    Statut de procéder à la désignation d’un juge ad hoc pour siéger en l’affaire ; il a
                    désigné M. Djamchid Momtaz.
                       6. Par ordonnance du 1er juillet 2016, la Cour a fixé au 1er février 2017 et au
                    1er septembre 2017, respectivement, les dates d’expiration du délai pour le dépôt
                    du mémoire de l’Iran et du contre‑mémoire des Etats‑Unis. L’Iran a déposé son
                    mémoire dans le délai ainsi prescrit.
                       7. Par lettre du 30 mars 2017, les Etats‑Unis, invoquant l’article 49 du Statut
                    et les articles 50 et 62 du Règlement, ont prié la Cour d’ordonner à l’Iran de
                    produire ou de rendre accessibles « certains documents ayant trait aux alléga-
                    tions qu’il a[vait] formulées à l’encontre des Etats‑Unis d’Amérique, qui ne
                    figur[aient] pas dans les annexes de son mémoire et que le défendeur ne p[ouvait]
                    consulter », en particulier, les pièces de procédure et documents y afférents qui
                    avaient été déposés confidentiellement auprès du tribunal fédéral du district sud
                    de l’Etat de New York en l’affaire Deborah Peterson et al. v. Islamic Republic of
                    Iran (ci‑après l’« affaire Peterson »).
                       Par une seconde lettre du 30 mars 2017, les Etats‑Unis ont demandé à la Cour que
                    la date d’expiration du délai dans lequel il leur était permis de présenter des excep-
                    tions préliminaires soit repoussée jusqu’au 16 juin 2017 ou jusqu’à une date suivant
                    d’au moins 45 jours l’obtention par eux des documents relatifs à l’affaire Peterson.
                       Par lettre du 12 avril 2017, l’Iran s’est opposé à ces deux demandes.
                       Par lettres du 19 avril 2017, le greffier a informé les Parties que, à ce stade de la
                    procédure, la Cour avait décidé de ne pas user des pouvoirs que lui confère l’ar-
                    ticle 49 de son Statut de demander à l’Iran de produire les documents relatifs à
                    l’affaire Peterson et que, en conséquence, elle avait également décidé de rejeter la
                    demande de prorogation du délai prévu pour le dépôt d’exceptions préliminaires.
                       Par lettre du 1er mai 2017, les Etats‑Unis ont informé la Cour qu’ils enten-
                    daient engager une procédure auprès du tribunal fédéral concerné en vue d’ob-
                    tenir l’accès aux documents relatifs à l’affaire Peterson et qu’ils s’attacheraient à
                    lui présenter tout autre document pertinent.
                       8. Le 1er mai 2017, dans le délai fixé au paragraphe 1 de l’article 79 du Règle-
                    ment, les Etats‑Unis ont présenté des exceptions préliminaires d’irrecevabilité de
                    la requête et d’incompétence de la Cour. En conséquence, par ordonnance du
                    2 mai 2017, le président de la Cour, constatant qu’en vertu des dispositions du
                    paragraphe 5 de l’article 79 du Règlement la procédure sur le fond était suspen-
                    due, a fixé au 1er septembre 2017 la date d’expiration du délai dans lequel l’Iran
                    pouvait présenter un exposé écrit contenant ses observations et conclusions sur
                    les exceptions préliminaires soulevées par les Etats‑Unis. L’Iran a déposé un tel
                    exposé dans le délai ainsi fixé, et l’affaire s’est alors trouvée en état pour ce qui
                    est des exceptions préliminaires.
                       9. Par lettre du 24 août 2017, les Etats‑Unis ont informé la Cour que le tribu-
                    nal fédéral saisi de l’affaire Peterson avait enjoint les parties de soumettre des
                    versions publiques des documents auxquels ils avaient demandé l’accès (voir
                    paragraphe 7 ci‑dessus), et ont annoncé leur intention de soumettre celles‑ci à la
                    Cour, ajoutant qu’elles constitueraient des publications « facilement accessibles »
                    au sens du paragraphe 4 de l’article 56 du Règlement.
                       Par lettre du 30 août 2017, l’Iran a pris acte de la teneur de la lettre des
                    Etats‑Unis en date du 24 août 2017 et indiqué qu’il entendait réserver l’ensemble
                    de ses droits, en particulier celui « de répondre à toute demande des Etats‑Unis
                    tendant à présenter de nouveaux éléments de preuve ou de nouvelles écritures
                    s’y rapportant en dehors du calendrier fixé par la Cour ».

                                                                                                         11




3 CIJ1158.indb 19                                                                                              21/10/19 10:25

                                          certains actifs iraniens (arrêt)                            15

                       Le 19 septembre 2017, les Etats‑Unis ont déposé certains documents concer-
                    nant l’affaire Peterson rendus publics le 31 août 2017. Dans une lettre d’accom-
                    pagnement, ils ont précisé que ces documents étaient disponibles sur le site Inter-
                    net du tribunal fédéral concerné et seraient également publiés sur le site Internet
                    du département d’Etat des Etats-Unis.
                       Par lettre du 16 octobre 2017, l’Iran s’est opposé au dépôt des documents
                    relatifs à l’affaire Peterson, affirmant que les Etats‑Unis avaient agi en violation
                    des paragraphes 3 à 8 de l’article 79 du Règlement de la Cour et que ces docu-
                    ments n’étaient pas accessibles au public.
                       Par lettre du 3 novembre 2017, les Etats‑Unis ont confirmé qu’ils avaient
                    placé les documents relatifs à l’affaire Peterson sur le site Internet de leur dépar-
                    tement d’Etat.
                       10. Par lettre du 3 octobre 2018, les Etats‑Unis ont indiqué qu’ils estimaient
                    nécessaire de verser quatre nouveaux documents au dossier de l’affaire. Compte
                    tenu de la nature desdits documents et de l’absence d’objection de l’Iran, la
                    Cour a décidé de faire droit à la demande des Etats‑Unis.
                       11. Conformément au paragraphe 2 de l’article 53 du Règlement, la Cour,
                    après s’être renseignée auprès des Parties, a décidé que des exemplaires des
                    pièces de procédure, dont le mémoire de l’Iran, et des documents y annexés
                    seraient rendus accessibles au public à l’ouverture de la procédure orale.
                       12. Des audiences publiques sur les exceptions préliminaires soulevées par les
                    Etats‑Unis se sont tenues du 8 au 12 octobre 2018, au cours desquelles ont été
                    entendus en leurs plaidoiries et réponses :
                    Pour les Etats‑Unis : M. Richard C. Visek,
                                           Mme Lisa J. Grosh,
                                           sir Daniel Bethlehem,
                                           Mme Emily J. Kimball,
                                           M. John D. Daley,
                                           Mme Laurence Boisson de Chazournes,
                                           M. Donald Earl Childress III.
                    Pour l’Iran :          M. Mohsen Mohebi,
                                           M. Luke Vidal,
                                           M. Vaughan Lowe,
                                           Mme Philippa Webb,
                                           M. Jean‑Marc Thouvenin,
                                           M. Samuel Wordsworth,
                                           M. Sean Aughey,
                                           M. Alain Pellet.

                                                             *
                       13. Dans la requête, les demandes ci‑après ont été formulées par la Répu-
                    blique islamique d’Iran :
                            « Sur la base de ce qui précède et tout en se réservant le droit de complé-
                         ter, modifier ou reviser la présente requête au cours de la suite de la procé-
                         dure en l’affaire, l’Iran prie respectueusement la Cour de dire, prescrire et
                         juger :
                         a) qu’elle a compétence, en vertu du traité d’amitié, pour connaître du
                              différend et statuer sur les demandes présentées par l’Iran ;


                                                                                                      12




3 CIJ1158.indb 21                                                                                           21/10/19 10:25

                                          certains actifs iraniens (arrêt)                           16

                         b) que, par leurs actes, notamment ceux exposés ci‑dessus et en particulier :
                            a) la non‑reconnaissance du statut juridique distinct (notamment la per-
                            sonnalité juridique distincte) de toutes les sociétés iraniennes, parmi
                            lesquelles la banque Markazi, b) le traitement injuste et discriminatoire
                            de ces entités, ainsi que de leurs biens, lequel porte atteinte aux droits
                            ou aux intérêts légalement acquis par celles‑ci, dont l’exécution de leurs
                            droits contractuels, c) le fait de ne pas assurer à ces entités et à leurs
                            biens, de la manière la plus constante, une protection et une sécurité qui
                            ne doivent en aucun cas être inférieures aux normes fixées par le droit
                            international, d) l’expropriation des biens de ces entités, e) le fait de ne
                            pas accorder à ces entités libre accès aux tribunaux des Etats‑Unis,
                            notamment en les privant des immunités que le droit international cou-
                            tumier et les dispositions du traité d’amitié confèrent à l’Iran et aux
                            sociétés lui appartenant, telle la banque Markazi, ainsi qu’à leurs biens,
                            f) le non‑respect du droit de ces entités d’acquérir et d’aliéner des biens,
                            g) l’imposition à ces entités de restrictions en matière de paiements et
                            autres transferts de fonds à destination ou en provenance des Etats‑Unis,
                            h) l’entrave à la liberté de commerce, les Etats‑Unis ont manqué à leurs
                            obligations envers l’Iran, notamment à celles que leur imposent les para-
                            graphes 1 et 2 de l’article III, les paragraphes 1 et 2 de l’article IV, le
                            paragraphe 1 de l’article V, le paragraphe 1 de l’article VII et le para-
                            graphe 1 de l’article X du traité d’amitié ;
                         c) que les Etats‑Unis doivent veiller à ce qu’aucune mesure ne soit prise
                            sur la base des actes exécutifs et législatifs et décisions de justice (tels
                            qu’énumérés plus haut) en cause dans la présente affaire et dont la Cour
                            aura déterminé qu’ils sont incompatibles avec les obligations qui leur
                            incombent envers l’Iran au titre du traité d’amitié ;
                         d) que l’Iran et les sociétés propriété de l’Etat iranien jouissent de l’immu-
                            nité de juridiction devant les tribunaux des Etats‑Unis et à l’égard des
                            procédures d’exécution dans ce pays, et que cette immunité doit être
                            respectée par celui‑ci (notamment ses tribunaux), dans la mesure établie
                            par le droit international coutumier et exigée par le traité d’amitié ;
                         e) que les Etats‑Unis (y compris leurs tribunaux) sont tenus de respecter
                            le statut juridique (y compris la personnalité juridique distincte) de
                            toutes les sociétés iraniennes, y compris celles qui appartiennent à l’Etat,
                            telle la banque Markazi, et de leur accorder libre accès à leurs tribunaux,
                            et qu’aucune mesure fondée sur les actes exécutifs et législatifs et déci-
                            sions de justice (dont il a été fait état plus haut), qui emporte ou suppose
                            la reconnaissance ou l’exécution desdits actes et décisions de justice, ne
                            sera prise contre les actifs ou les intérêts de l’Iran, ni contre une entité
                            ou un ressortissant iranien ;
                         f) que les Etats‑Unis, pour avoir enfreint leurs obligations internationales,
                            sont tenus de réparer intégralement le préjudice ainsi causé à l’Iran,
                            selon un montant à déterminer par la Cour à un stade ultérieur de l’ins-
                            tance, l’Iran se réservant le droit d’introduire et de présenter à cette
                            dernière, en temps utile, une évaluation précise des réparations dues par
                            les Etats‑Unis ;
                         g) toute autre mesure de réparation que la Cour jugerait appropriée. »
                       14. Au cours de la procédure écrite sur le fond, les conclusions ci‑après ont
                    été présentées au nom du Gouvernement de la République islamique d’Iran
                    dans le mémoire :

                                                                                                     13




3 CIJ1158.indb 23                                                                                          21/10/19 10:25

                                     certains actifs iraniens (arrêt)                              17

                       « Sur la base de ce qui précède et tout en se réservant le droit de complé-
                    ter ou de modifier les présentes demandes au cours de la procédure en l’af-
                    faire, l’Iran prie respectueusement la Cour de dire, prescrire et juger :

                    a) que la responsabilité internationale des Etats‑Unis est engagée comme
                       suit :
                          i) par leurs actes, notamment ceux exposés ci‑dessus et en particulier
                             la non‑reconnaissance du statut juridique distinct (notamment la
                             personnalité juridique distincte) de toutes les sociétés iraniennes,
                             parmi lesquelles la banque Markazi, les Etats‑Unis ont manqué à
                             leurs obligations envers l’Iran, notamment à celles que leur impose
                             le paragraphe 1 de l’article III du traité d’amitié ;
                         ii) par leurs actes, notamment ceux exposés ci‑dessus et en particulier :
                             a) le traitement injuste et discriminatoire de ces entités ainsi que de
                             leurs biens, lequel porte atteinte aux droits ou aux intérêts légale-
                             ment acquis par celles‑ci, dont l’exécution de leurs droits contrac-
                             tuels, b) le fait de ne pas assurer à ces entités et à leurs biens, de la
                             manière la plus constante, une protection et une sécurité qui ne
                             doivent en aucun cas être inférieures aux normes fixées par le droit
                             international, c) le fait d’exproprier ces entités de leurs biens et de
                             ne pas leur accorder libre accès aux tribunaux des Etats‑Unis,
                             notamment en les privant des immunités que le droit international
                             coutumier et les dispositions du traité d’amitié de 1955 confèrent à
                             l’Iran et aux sociétés lui appartenant, parmi lesquelles la
                             banque Markazi, ainsi qu’à leurs biens, d) le non‑respect du droit
                             de ces entités d’acquérir et d’aliéner des biens, les Etats‑Unis ont
                             manqué à leurs obligations envers l’Iran, notamment à celles que
                             leur imposent le paragraphe 2 de l’article III, les paragraphes 1 et 2
                             de l’article IV, le paragraphe 1 de l’article V et le paragraphe 4 de
                             l’article XI du traité d’amitié ;
                        iii) par leurs actes, notamment ceux exposés ci‑dessus et en particulier :
                             a) l’imposition à ces entités de restrictions en matière de paiements
                             et autres transferts de fonds à destination ou en provenance des
                             Etats‑Unis, b) l’entrave à la liberté de commerce, les Etats‑Unis ont
                             manqué à leurs obligations envers l’Iran, notamment à celles que
                             leur imposent le paragraphe 1 de l’article VII et le paragraphe 1 de
                             l’article X du traité d’amitié ;
                    b) que les Etats‑Unis doivent mettre fin à un tel comportement et donner
                       à l’Iran l’assurance qu’ils ne répéteront pas leurs actes illicites ;
                    c) que les Etats‑Unis doivent veiller à ce qu’aucune mesure ne soit prise
                       sur la base des actes exécutifs et législatifs et décisions de justice (tels
                       qu’énumérés plus haut) en cause dans la présente affaire et dont la Cour
                       aura déterminé qu’ils sont incompatibles avec les obligations qui leur
                       incombent envers l’Iran au titre du traité d’amitié de 1955 ;
                    d) que les Etats‑Unis doivent, en adoptant la législation appropriée ou en
                       recourant à tout autre moyen de leur choix, veiller à ce que cessent de
                       produire effet les décisions de leurs tribunaux ou d’autres autorités qui
                       sont contraires, notamment, au droit des sociétés iraniennes au respect
                       de leur statut juridique et au droit à l’immunité dont jouissent en vertu
                       du traité d’amitié de 1955 et du droit international l’Iran et les sociétés
                       lui appartenant, parmi lesquelles la banque Markazi ;

                                                                                                   14




3 CIJ1158.indb 25                                                                                        21/10/19 10:25

                                          certains actifs iraniens (arrêt)                              18

                        e) que l’Iran et les sociétés lui appartenant jouissent de l’immunité de juri-
                           diction devant les tribunaux des Etats‑Unis et à l’égard des procédures
                           d’exécution dans ce pays, et que cette immunité doit être respectée par
                           les Etats‑Unis (y compris leurs tribunaux), dans la mesure exigée par le
                           traité d’amitié de 1955 et le droit international ;
                        f) que les Etats‑Unis (y compris leurs tribunaux) sont tenus de respecter le
                           statut juridique (notamment la personnalité juridique distincte) de toutes
                           les sociétés iraniennes, dont celles appartenant à l’Etat iranien, telle la
                           banque Markazi, et de leur accorder libre accès à leurs tribunaux, et
                           qu’aucune mesure fondée sur les actes exécutifs et législatifs et décisions
                           de justice (dont il a été fait état plus haut), qui emporte ou suppose la
                           reconnaissance ou l’exécution desdits actes et décisions de justice, ne sera
                           prise contre les actifs ou les intérêts de l’Iran ou de toute société iranienne ;
                        g) que les Etats‑Unis, pour avoir enfreint leurs obligations internationales,
                           sont tenus de réparer intégralement le préjudice ainsi causé à l’Iran, sous
                           une forme et selon un montant à déterminer par la Cour à un stade
                           ultérieur de l’instance, l’Iran se réservant le droit d’introduire et de pré-
                           senter à cette dernière, en temps utile, une évaluation précise des répa-
                           rations dues par les Etats‑Unis ;
                        h) toute autre mesure de réparation que la Cour jugerait appropriée. »
                      15. Les conclusions ci‑après ont été présentées au nom du Gouvernement des
                    Etats‑Unis d’Amérique dans les exceptions préliminaires :
                          « A la lumière de ce qui précède, les Etats‑Unis d’Amérique prient la
                        Cour d’accueillir les exceptions soulevées ci‑dessus quant à la recevabilité
                        des demandes de l’Iran et à la compétence de la Cour, et de décliner sa
                        compétence. Les Etats‑Unis demandent spécifiquement que la Cour :
                        a) rejette dans leur intégralité les demandes de l’Iran comme étant irrece-
                            vables ;
                        b) rejette comme échappant à la compétence de la Cour toutes les demandes
                            alléguant que les mesures adoptées par les Etats‑Unis avec pour effet de
                            bloquer ou geler les actifs de l’Etat iranien ou des institutions financières
                            iraniennes (telles que définies dans le décret présidentiel no 13599)
                            contreviennent aux dispositions du traité ;
                        c) rejette comme échappant à la compétence de la Cour toutes les demandes,
                            quelle que soit la disposition du traité d’amitié sur laquelle elles sont
                            fondées, reposant sur le refus supposé des Etats‑Unis d’accorder à l’Etat
                            iranien, à la banque Markazi ou à des entités propriété de l’Etat iranien,
                            une immunité étatique et/ou d’exécution ;
                        d) rejette comme échappant à sa compétence toute demande se rapportant
                            à des violations supposées des articles III, IV et V du traité reposant sur
                            le traitement accordé à l’Etat iranien ou à la banque Markazi. »
                       16. Les conclusions ci‑après ont été présentées au nom du Gouvernement de
                    la République islamique d’Iran dans ses observations et conclusions sur les
                    exceptions préliminaires :
                           « Pour les raisons exposées ci‑dessus, la République islamique d’Iran prie
                        la Cour :
                        a) de rejeter les exceptions préliminaires soulevées par les Etats‑Unis dans
                            leurs conclusions en date du 1er mai 2017 ; et


                                                                                                         15




3 CIJ1158.indb 27                                                                                              21/10/19 10:25

                                          certains actifs iraniens (arrêt)                              19

                         b) de déclarer qu’elle a compétence pour connaître des demandes présen-
                            tées par la République islamique d’Iran dans sa requête du 14 juin 2016,
                            et de procéder à l’examen de celles‑ci. »
                       17. Lors de la procédure orale sur les exceptions préliminaires, les conclu-
                    sions ci‑après ont été présentées par les Parties :
                    Au nom du Gouvernement des Etats‑Unis d’Amérique,
                    à l’audience du 11 octobre 2018 :
                            « Pour les motifs exposés à l’audience et pour tous autres motifs que la
                         Cour pourrait retenir, les Etats‑Unis d’Amérique prient la Cour d’accueillir
                         les exceptions soulevées dans leurs écritures et plaidoiries quant à la rece-
                         vabilité des demandes de l’Iran et à la compétence de la Cour, et de se
                         refuser à connaître de l’affaire. Les Etats‑Unis demandent spécifiquement
                         que la Cour :
                         a) rejette dans leur intégralité les demandes de l’Iran comme étant irrece-
                             vables ;
                         b) rejette comme échappant à sa compétence toutes les demandes alléguant
                             que les mesures adoptées par les Etats‑Unis avec pour effet de bloquer
                             les biens et les droits et intérêts afférents à des biens de l’Etat iranien ou
                             des institutions financières iraniennes (telles que définies dans le décret
                             présidentiel no 13599 et les dispositions réglementaires portant applica-
                             tion de celui‑ci) contreviennent aux dispositions du traité ;
                         c) rejette comme échappant à sa compétence toutes les demandes, quelle
                             que soit la disposition du traité d’amitié sur laquelle elles sont fondées,
                             reposant sur le refus allégué des Etats‑Unis d’accorder à l’Etat iranien,
                             à la banque Markazi ou à des entités propriété de l’Etat iranien, une
                             immunité souveraine ou d’exécution ;
                         d) rejette comme échappant à sa compétence toute demande se rapportant
                             à des violations alléguées des articles III, IV et V du traité d’amitié
                             reposant sur le traitement réservé à l’Etat iranien ou à la banque
                             Markazi. »
                    Au nom du Gouvernement de la République islamique d’Iran,
                    à l’audience du 12 octobre 2018 :
                           « La République islamique d’Iran prie la Cour de dire et juger
                         a) que les exceptions préliminaires soulevées par les Etats‑Unis sont reje-
                            tées dans leur intégralité ; et
                         b) qu’elle a compétence pour connaître des demandes présentées par la
                            République islamique d’Iran dans sa requête du 14 juin 2016 et procéder
                            à leur examen. »

                                                               *
                                                           *       *

                                                  I. Contexte factuel

                       18. La Cour rappelle que les Parties ont, le 15 août 1955, signé un
                    « traité d’amitié, de commerce et de droits consulaires », qui est entré en
                    vigueur le 16 juin 1957 (voir paragraphe 1 ci‑dessus).

                                                                                                        16




3 CIJ1158.indb 29                                                                                             21/10/19 10:25

                                          certains actifs iraniens (arrêt)                         20

                       19. L’Iran et les Etats-Unis ont cessé d’entretenir des relations diploma-
                    tiques en 1980, à la suite de la révolution iranienne du début 1979 et de la
                    prise de l’ambassade américaine à Téhéran le 4 novembre de la même année.
                       20. En octobre 1983, le casernement des fusiliers marins américains
                    (« Marines ») à Beyrouth (Liban) a été la cible d’un attentat à la bombe
                    qui a tué 241 militaires américains faisant partie d’une force multinatio-
                    nale de maintien de la paix. Les Etats‑Unis soutiennent que l’Iran est
                    responsable de cet attentat, ainsi que d’actes de terrorisme et de violations
                    du droit international commis par la suite ; l’Iran rejette ces allégations.
                       21. En 1984, les Etats‑Unis ont désigné l’Iran en tant qu’« Etat soute-
                    nant le terrorisme », désignation qui a été maintenue jusqu’à ce jour.
                       22. En 1996, les Etats‑Unis ont modifié leur loi sur l’immunité des Etats
                    étrangers (Foreign Sovereign Immunities Act, ci‑après la « FSIA ») afin de
                    priver les Etats désignés en tant qu’« Etats soutenant le terrorisme » d’im-
                    munité devant les juridictions américaines dans certaines affaires concer-
                    nant des allégations de torture, d’exécution extrajudiciaire, de sabotage
                    d’aéronef, de prise d’otages ou d’appui matériel en vue de la commission
                    de tels actes (art. 1605, par. a), al. 7) de la FSIA) ; la nouvelle loi créait en
                    outre des exceptions à l’immunité d’exécution applicables dans ces situa-
                    tions (art. 1610, par. a), al. 7), et art. 1610, par. b), al. 2), de la FSIA).
                    Plusieurs actions ont alors été engagées contre l’Iran devant des juridic-
                    tions américaines en relation avec des dommages découlant de décès et de
                    préjudices corporels causés par des actes auxquels cet Etat aurait apporté
                    son soutien, y compris financier. Elles ont notamment donné lieu à l’af-
                    faire Peterson, qui concernait l’attentat susmentionné contre le caserne-
                    ment américain à Beyrouth (voir paragraphe 20 ci‑dessus). L’Iran a refusé
                    de comparaître dans ces procès, au motif que la loi américaine constituait
                    une violation du droit international sur les immunités de l’Etat.
                       23. En 2002, les Etats‑Unis ont adopté la loi sur l’assurance contre les
                    risques associés au terrorisme (Terrorism Risk Insurance Act, ci‑après la
                    « TRIA »), qui a établi certaines mesures d’exécution des décisions de justice
                    rendues à la suite de la modification de la FSIA intervenue en 1996. En
                    particulier, l’article 201 de la TRIA dispose, à titre de règle générale, que
                    tout demandeur ayant obtenu gain de cause dans une affaire concernant un
                    acte de terrorisme ou relevant du champ d’application de l’alinéa 7) du para-
                    graphe a) de l’article 1605 de la FSIA peut obtenir des mesures d’exécution
                    sur les actifs de la « partie terroriste » (dont la définition englobe notamment
                    les Etats désignés en tant qu’« Etats soutenant le terrorisme ») qui ont été
                    bloqués par le Gouvernement américain — « y compris ceux de tout établis-
                    sement ou organisme de [cette partie] » —, ou procéder à leur saisie en vue
                    de garantir l’exécution de telles décisions (« attachment in aid of execution »).
                       24. En 2008, les Etats‑Unis ont de nouveau modifié la FSIA, en élargis-
                    sant entre autres les catégories d’actifs disponibles pour désintéresser les
                    créanciers ayant obtenu gain de cause par voie judiciaire ; y ont notamment
                    été inclus tous les biens des entités propriété de l’Etat iranien, qu’ils aient ou
                    non été « bloqués » par le Gouvernement américain, et quel que fût le degré
                    de contrôle exercé par l’Iran sur ­celles-ci (art. 1610, par. g), de la FSIA).

                                                                                                   17




3 CIJ1158.indb 31                                                                                        21/10/19 10:25

                                        certains actifs iraniens (arrêt)                       21

                       25. En 2012, le président des Etats‑Unis a promulgué le décret prési-
                    dentiel no 13599, qui a bloqué tous les actifs (« property and interests in
                    property ») de l’Etat iranien, y compris ceux de la banque centrale ira-
                    nienne (la banque Markazi) et des institutions financières appartenant à
                    l’Iran ou contrôlées par ­celui-ci, dès lors que ces actifs se trouvent sur le
                    territoire des Etats‑Unis ou « en la possession ou sous le contrôle de toute
                    personne des Etats‑Unis, y compris toute succursale étrangère ».
                       26. En 2012 également, les Etats‑Unis ont adopté la loi sur la réduc-
                    tion de la menace iranienne et les droits de l’homme en Syrie (Iran Threat
                    Reduction and Syria Human Rights Act), dont l’article 502 a notamment
                    assujetti les actifs de la banque Markazi aux mesures d’exécution ordon-
                    nées en application de décisions prononcées par défaut contre l’Iran en
                    l’affaire Peterson. La banque Markazi a contesté la validité de cette dispo-
                    sition devant les juridictions américaines ; la Cour suprême des Etats‑Unis
                    en a finalement confirmé la constitutionnalité (Bank Markazi v. Peterson
                    et al., U.S. Supreme Court, 20 April 2016, Supreme Court Reporter,
                    vol. 136, p. 1310 (2016)).
                       27. A la suite des mesures prises par les Etats‑Unis, les juridictions
                    américaines ont prononcé de nombreux jugements par défaut condam-
                    nant l’Etat iranien et, dans certains cas, des entités détenues par lui, à
                    d’importants dommages‑intérêts. En outre, les actifs de l’Iran et d’entités
                    propriété de l’Etat iranien, notamment la banque Markazi, font actuelle-
                    ment l’objet de procédures d’exécution dans diverses affaires, aux
                    Etats‑Unis ou ailleurs, ou ont d’ores et déjà été alloués à des créanciers
                    ayant obtenu gain de cause par la voie judiciaire.

                                                          *
                       28. Les Etats‑Unis ont soulevé plusieurs exceptions préliminaires ayant
                    trait à la compétence de la Cour et à la recevabilité de la requête. La Cour
                    commencera par examiner les questions relatives à sa compétence.


                                                  II. Compétence

                      29. L’Iran invoque comme base de compétence en la présente espèce le
                    paragraphe 2 de l’article XXI du traité d’amitié, qui dispose que :
                          « Tout différend qui pourrait s’élever entre les Hautes Parties
                        contractantes quant à l’interprétation ou à l’application du présent
                        Traité et qui ne pourrait pas être réglé d’une manière satisfaisante
                        par la voie diplomatique sera porté devant la Cour internationale de
                        Justice, à moins que les Hautes Parties contractantes ne conviennent
                        de le régler par d’autres moyens pacifiques. »
                       30. La Cour commencera par observer qu’il n’est pas contesté que le
                    traité d’amitié était en vigueur à la date de l’introduction de la requête de
                    l’Iran, soit le 14 juin 2016, et que la dénonciation du traité annoncée par

                                                                                               18




3 CIJ1158.indb 33                                                                                    21/10/19 10:25

                                         certains actifs iraniens (arrêt)                      22

                    les Etats‑Unis le 3 octobre 2018 est sans effet sur la compétence de la
                    Cour en la présente affaire. Il n’est pas non plus contesté que plusieurs
                    conditions fixées par le paragraphe 2 de l’article XXI du traité sont rem-
                    plies : un différend s’est élevé entre l’Iran et les Etats‑Unis ; ce différend
                    n’a pu être réglé par la voie diplomatique ; les deux Etats ne sont pas
                    convenus de le régler par d’autres moyens pacifiques.
                       31. Les Parties s’opposent en revanche sur la question de savoir si le
                    différend concernant les mesures américaines dont l’Iran tire grief est un
                    différend « quant à l’interprétation ou à l’application » du traité d’amitié.
                       32. La Cour rappelle que, dans sa requête déposée le 14 juin 2016,
                    l’Iran indique que le différend entre les Parties concerne l’adoption par les
                    Etats‑Unis d’un ensemble de mesures qui ont eu de graves conséquences
                    sur la capacité de l’Iran et de certaines sociétés iraniennes à exercer
                    leur droit de disposer et de jouir de leurs biens, y compris ceux situés en
                    dehors du territoire iranien et, en particulier, sur le territoire des
                    Etats‑Unis.
                       33. Dans ses écritures, l’Iran allègue en effet que, en ne reconnaissant
                    pas le statut juridique distinct de la banque Markazi et d’autres sociétés
                    iraniennes, les Etats‑Unis ont violé le paragraphe 1 de l’article III du
                    traité ; que, en refusant d’accorder à ces diverses sociétés l’immunité dont
                    elles pourraient normalement se prévaloir, ils ont violé le paragraphe 2 de
                    l’article III ainsi que le paragraphe 4 de l’article XI du traité ; que le trai-
                    tement injuste et inéquitable appliqué par les Etats‑Unis à ces diverses
                    sociétés a emporté manquement aux obligations découlant du para-
                    graphe 1 de l’article IV du traité ; qu’en n’assurant pas à ces sociétés et à
                    leurs biens une protection et une sécurité de la manière la plus constante,
                    les Etats‑Unis ont également manqué à leurs obligations au titre du para-
                    graphe 2 de l’article IV du traité ; qu’en ne respectant pas le droit de ces
                    sociétés d’acquérir et d’aliéner des biens, les Etats‑Unis ont violé le para-
                    graphe 1 de l’article V du traité ; et que les restrictions imposées par les
                    Etats‑Unis aux transferts financiers ont interféré avec la liberté de com-
                    merce entre les territoires des parties au traité, en violation du para-
                    graphe 1 de l’article VII et du paragraphe 1 de l’article X du traité.
                       34. Les Etats‑Unis soutiennent que l’Iran ne recherche pas le règlement
                    d’un différend juridique relatif aux dispositions de ce traité, mais qu’il
                    tente d’impliquer la Cour dans « un affrontement stratégique de plus
                    grande ampleur ». Ils notent également que leurs actions dont l’Iran tire
                    grief ne pourraient être séparées de leur contexte, à savoir des violations
                    de longue date du droit international à l’égard des Etats‑Unis et de leurs
                    ressortissants et, en conséquence, la dégradation des rapports américano‑­
                    iraniens.
                       35. Selon l’Iran, les Etats‑Unis présentent le différend sous « un faux
                    jour » en soutenant qu’il engloberait l’ensemble des rapports irano‑­
                    américains depuis 1979. Dans ses plaidoiries, l’Iran a toutefois reconnu
                    l’existence d’une histoire et de relations complexes entre les deux Parties,
                    mais a soutenu que cela ne saurait empêcher les deux pays de rechercher
                    le règlement pacifique de leurs différends par des moyens judiciaires.

                                                                                               19




3 CIJ1158.indb 35                                                                                      21/10/19 10:25

                                                  certains actifs iraniens (arrêt)                                                    23

                       36. Ainsi que la Cour l’a noté, les requêtes qui lui sont soumises portent
                    souvent sur un différend particulier qui s’est fait jour dans le cadre d’un
                    désaccord plus large entre les parties (Obligation de négocier un accès à
                    l’océan Pacifique (Bolivie c. Chili), exception préliminaire, arrêt,
                    C.I.J. Recueil 2015 (II), p. 604, par. 32 ; Application de la convention
                    internationale sur l’élimination de toutes les formes de discrimination raciale
                    (Géorgie c. Fédération de Russie), exceptions préliminaires, arrêt,
                    C.I.J. Recueil 2011 (I), p. 85‑86, par. 32 ; Actions armées frontalières et
                    transfrontalières (Nicaragua c. Honduras), compétence et recevabilité,
                    arrêt, C.I.J. Recueil 1988, p. 91‑92, par. 54 ; Personnel diplomatique et
                    consulaire des Etats‑Unis à Téhéran (Etats‑Unis d’Amérique c. Iran),
                    arrêt, C.I.J. Recueil 1980, p. 19‑20, par. 36‑37). En l’espèce, elle doit
                    rechercher si les actes dont l’Iran tire grief entrent dans les prévisions du
                    traité d’amitié et si, par suite, le différend est de ceux dont elle est compé-
                    tente pour connaître ratione materiae par application du paragraphe 2 de
                    son article XXI (Plates‑formes pétrolières (République islamique
                    d’Iran c. Etats‑Unis d’Amérique), exception préliminaire, arrêt, C.I.J.
                    Recueil 1996 (II), p. 809‑810, par. 16).
                       37. La Cour examinera successivement les trois exceptions d’incompé-
                    tence soulevées par les Etats-Unis.

                                              A. Première exception d’incompétence
                       38. Selon la première exception d’incompétence, les Etats‑Unis
                    demandent que la Cour « rejette comme échappant à [l]a compétence [de
                    la Cour] toutes les demandes alléguant que les mesures adoptées par les
                    Etats‑Unis avec pour effet de bloquer les biens et les droits et intérêts
                    afférents à des biens de l’Etat iranien ou des institutions financières ira-
                    niennes (telles que définies dans le décret présidentiel no 13599 et les dis-
                    positions réglementaires portant application de celui‑ci) contreviennent
                    aux dispositions du traité ». D’après eux, ces demandes échappent au
                    champ d’application du traité en vertu des alinéas c) et d) du para-
                    graphe 1 de son article XX.
                       39. Ces dispositions se lisent comme suit :
                             « 1. Le présent traité ne fera pas obstacle à l’application de
                         mesures :
                         �����������������������������������������������������������������������������������������������������������������
                         c) [r]églementant la production ou le commerce des armes, des muni-
                              tions et du matériel de guerre, ou le commerce d’autres produits
                              lorsqu’il a pour but direct ou indirect d’approvisionner des unités
                              militaires ;
                         d) [o]u nécessaires à l’exécution des obligations de l’une ou l’autre
                              des Hautes Parties contractantes relatives au maintien ou au réta-
                              blissement de la paix et de la sécurité internationales ou à la pro-
                              tection des intérêts vitaux de cette Haute Partie contractante sur
                              le plan de la sécurité. »

                                                                                                                                       20




3 CIJ1158.indb 37                                                                                                                             21/10/19 10:25

                                         certains actifs iraniens (arrêt)                        24

                       40. Les Etats‑Unis affirment que, lorsque le paragraphe 1 de l’ar-
                    ticle XX du traité est invoqué, « la Cour n’est compétente que pour déter-
                    miner, à titre préalable, si les exclusions prévues par cette disposition
                    s’appliquent à la mesure contestée ». Si tel est le cas, la Cour n’a pas com-
                    pétence à l’égard de toute demande fondée sur la mesure en cause. Les
                    Etats‑Unis ajoutent qu’il s’agit d’une exception d’incompétence qui est
                    exclusivement préliminaire. Ils avancent à cet effet qu’il n’est point besoin
                    que la Cour conclue sur le fond des demandes de l’Iran, en particulier en
                    ce qui concerne l’alinéa c) du paragraphe 1 de l’article XX du traité, dont
                    ils soulignent qu’il n’a pas été invoqué dans l’affaire des Plates‑formes
                    pétrolières, pour juger que le décret présidentiel no 13599 est exclu de la
                    compétence de la Cour en vertu du paragraphe 1 de l’article XX du traité.
                    Selon eux, la Cour doit se contenter d’observer que le décret présiden-
                    tiel no 13599 constitue une mesure qui réglemente le commerce des pro-
                    duits listés à l’alinéa c) du paragraphe 1 de l’article XX du traité.
                       41. En outre, selon les Etats-Unis, même si la Cour venait à considérer
                    que le paragraphe 1 de l’article XX du traité ne saurait servir de base à
                    une exception d’incompétence, il ne lui serait pas pour autant interdit
                    d’examiner à titre préliminaire toute autre exception fondée sur cet article
                    et cela sans traiter du fond. Les Etats‑Unis soutiennent ainsi que la pre-
                    mière exception qu’ils ont soulevée est une exception sur laquelle la Cour
                    devrait rendre une décision avant que la procédure sur le fond se pour-
                    suive, conformément au paragraphe 1 de l’article 79 du Règlement de la
                    Cour.
                       42. Selon l’Iran, le paragraphe 1 de l’article XX du traité offre un
                    moyen de défense potentiel sur le fond. Il soutient qu’une conduite qui
                    pourrait constituer une violation du traité pourrait ainsi être excusée, et
                    ajoute que l’interprétation de la disposition faite par les Etats‑Unis est à
                    la fois dépourvue de fondement textuel et contredite par la jurisprudence
                    de la Cour. A l’appui de son argumentation, l’Iran cite, outre les arrêts
                    rendus dans les affaires des Activités militaires et paramilitaires au Nicara-
                    gua et contre celui‑ci (Nicaragua c. Etats‑Unis d’Amérique) (fond, arrêt,
                    C.I.J. Recueil 1986, p. 116, par. 222, et p. 136, par. 271) et des Plates‑formes
                    pétrolières (République islamique d’Iran c. Etats‑Unis d’Amérique) (excep-
                    tion préliminaire, arrêt, C.I.J. Recueil 1996 (II), p. 811, par. 20), l’ordon-
                    nance en indication de mesures conservatoires en date du 3 octobre 2018
                    en l’affaire des Violations alléguées du traité d’amitié, de commerce et de
                    droits consulaires de 1955 (République islamique d’Iran c. Etats‑Unis
                    d’Amérique) (mesures conservatoires, ordonnance du 3 octobre 2018,
                    C.I.J. Recueil 2018 (II), p. 635, par. 40‑42).
                       43. Répondant à l’argument des Etats‑Unis selon lequel la Cour n’a
                    pas été appelée à considérer l’alinéa c) du paragraphe 1 de l’article XX du
                    traité dans l’affaire des Plates‑formes pétrolières, l’Iran affirme qu’il
                    importe peu que les Etats‑Unis invoquent un autre alinéa du même article
                    dans la présente espèce.
                       44. L’Iran soutient également que, en tout état de cause, l’exception
                    soulevée par les Etats‑Unis ne peut être considérée comme étant exclusi-

                                                                                                 21




3 CIJ1158.indb 39                                                                                      21/10/19 10:25

                                         certains actifs iraniens (arrêt)                        25

                    vement préliminaire, mais qu’elle est intrinsèquement liée au fond dans la
                    mesure où elle nécessite d’établir des allégations factuelles d’une extrême
                    gravité que la Cour n’est pas à même de trancher à ce stade préliminaire
                    de la procédure.

                                                          * *
                       45. La Cour rappelle qu’elle a déjà eu l’occasion d’observer dans son
                    arrêt sur l’exception préliminaire en l’affaire des Plates‑formes pétrolières
                    (République islamique d’Iran c. Etats‑Unis d’Amérique) (exception préli-
                    minaire, arrêt, C.I.J. Recueil 1996 (II), p. 811, par. 20) et plus récemment
                    dans son ordonnance en indication de mesures conservatoires en l’affaire
                    des Violations alléguées du traité d’amitié, de commerce et de droits consu-
                    laires de 1955 (République islamique d’Iran c. Etats‑Unis d’Amérique)
                    (mesures conservatoires, ordonnance du 3 octobre 2018, C.I.J. Recueil 2018 (II),
                    p. 635, par. 41) que le traité d’amitié ne contient aucune disposition
                    excluant expressément certaines matières de sa compétence. Se référant à
                    sa décision en l’affaire des Activités militaires et paramilitaires au Nicara-
                    gua et contre celui‑ci (Nicaragua c. Etats‑Unis d’Amérique) (fond, arrêt,
                    C.I.J. Recueil 1986, p. 116, par. 222, et p. 136, par. 271), la Cour a estimé
                    que l’alinéa d) du paragraphe 1 de l’article XX « ne restrei[gnait] pas sa
                    compétence » dans cette affaire « mais offr[ait] seulement aux Parties
                    une défense au fond qu’il leur appartiendra[it], le cas échéant, de faire
                    valoir le moment venu » (Plates‑formes pétrolières (République islamique
                    d’Iran c. Etats‑Unis d’Amérique), exception préliminaire, arrêt, C.I.J.
                    Recueil 1996 (II), p. 811, par. 20). La Cour ne voit aucune raison en
                    l’espèce de s’écarter de ses conclusions antérieures.
                       46. De l’avis de la Cour, cette même interprétation s’applique égale-
                    ment à l’alinéa c) du paragraphe 1 de l’article XX du traité dès lors qu’il
                    n’existe, à cet égard, aucune raison pertinente pour le distinguer de l’ali-
                    néa d) du paragraphe 1 de l’article XX.
                       47. La Cour conclut de ce qui précède que les alinéas c) et d) du para-
                    graphe 1 de l’article XX ne restreignent pas sa compétence mais offrent
                    seulement aux Parties une défense au fond.
                       La première exception d’incompétence soulevée par les Etats‑Unis doit
                    en conséquence être rejetée.

                                      B. Deuxième exception d’incompétence
                      48. Par leur deuxième exception d’incompétence, les Etats‑Unis
                    demandent à la Cour de rejeter
                         « comme échappant à sa compétence toutes les demandes, quelle que
                         soit la disposition du traité d’amitié sur laquelle elles sont fondées,
                         reposant sur le refus allégué des Etats‑Unis d’accorder à l’Etat
                         ­iranien, à la banque Markazi ou à des entités propriété de l’Etat
                          ­iranien, une immunité souveraine ou d’exécution ».

                                                                                                 22




3 CIJ1158.indb 41                                                                                      21/10/19 10:25

                                         certains actifs iraniens (arrêt)                       26

                        49. En substance, les Etats‑Unis soutiennent qu’il ressort du texte du
                     traité d’amitié et de son contexte que ledit traité ne confère pas d’immu-
                    nité aux Etats parties eux-mêmes ou à l’une quelconque de leurs entités
                    étatiques. Les Etats‑Unis relèvent qu’aucun des articles dont l’Iran
                    invoque la violation au soutien de ses demandes ne fait mention de
                    quelque protection en matière d’immunité de juridiction ou d’exécution.
                    Ils soulignent que l’objet et le but du traité indiquent que c­ elui-ci n’a pas
                    vocation à régir de telles questions, mais concerne plutôt les rapports
                    commerciaux et consulaires entre les deux pays. Selon le défendeur, cela
                    serait confirmé par les circonstances historiques dans lesquelles le traité a
                    été adopté et l’absence de toute référence, dans les travaux préparatoires,
                    aux questions liées aux immunités souveraines. Enfin, les Etats‑Unis affir-
                    ment que leur conclusion est étayée par la pratique ultérieure des parties
                    au traité et plus particulièrement par le fait que, dans les affaires soumises
                    aux juridictions américaines durant les décennies qui ont suivi l’entrée en
                    vigueur du traité, l’Iran n’a invoqué aucune violation d’un droit à l’im-
                    munité souveraine qui serait protégé par le traité.
                        50. L’Iran ne conteste pas que le traité d’amitié ne comporte aucune
                    clause qui conférerait directement et expressément une immunité de juri-
                    diction ou d’exécution aux Etats parties ou à leurs entités étatiques. Il
                    soutient cependant que la prise en compte des immunités que le droit
                    international général confère aux Etats et à certaines de leurs entités est
                    une condition nécessaire pour que la Cour se prononce pleinement sur ses
                    demandes relatives à la violation de diverses dispositions du traité d’ami-
                    tié. En conséquence, d’après l’Iran, la compétence que lui confère le
                    ­paragraphe 2 de l’article XXI du traité englobe celle de déterminer et
                     d’appliquer les immunités en cause dans toute la mesure requise aux fins
                     de décider si les dispositions invoquées par l’Iran ont été méconnues par
                     les Etats‑Unis.
                        51. Plus précisément, l’Iran s’appuie, au soutien de sa demande ten-
                     dant au rejet de la deuxième exception d’incompétence, sur deux catégo-
                     ries de dispositions du traité d’amitié. Les unes se réfèrent au droit
                     international en général ou au droit des immunités en particulier, et
                     doivent être interprétées selon l’Iran comme incorporant au traité, au
                     moins dans une certaine mesure, l’obligation de respecter les immunités
                     souveraines garanties par le droit international : il s’agit du paragraphe 2
                     de l’article IV et du paragraphe 4 de l’article XI du traité. Les autres, bien
                     que ne comportant aucun renvoi explicite au droit des immunités ou au
                     droit international coutumier en général, impliquent nécessairement,
                     selon l’Iran, afin d’être interprétées et appliquées pleinement, la prise en
                     compte des immunités que le droit international confère aux Etats et à
                     leurs entités : il s’agit du paragraphe 2 de l’article III, du paragraphe 1 de
                     l’article IV et du paragraphe 1 de l’article X du traité.
                        52. La Cour examinera c­i-après chacune des dispositions ainsi invo-
                     quées par l’Iran, afin de déterminer si elle permet de considérer que la
                     question des immunités souveraines entre dans le champ d’application
                     ratione materiae du traité d’amitié.

                                                                                                23




3 CIJ1158.indb 43                                                                                     21/10/19 10:25

                                        certains actifs iraniens (arrêt)                       27

                    1. Le paragraphe 2 de l’article IV du traité
                      53. Aux termes du paragraphe 2 de l’article IV du traité d’amitié :
                           « La protection et la sécurité des biens appartenant aux ressortis-
                        sants et aux sociétés de l’une des Hautes Parties contractantes, y
                        compris les participations dans des biens, seront assurées de la
                        manière la plus constante dans les territoires de l’autre Haute Partie
                        contractante, et ne seront inférieures en aucun cas aux normes fixées
                        par le droit international. Lesdits biens ne pourront être expropriés
                        que pour cause d’utilité publique et moyennant le paiement rapide
                        d’une juste indemnité. Cette indemnité devra être fournie sous une
                        forme aisément convertible en espèces et correspondre à la valeur
                        intégrale des biens expropriés. Des dispositions adéquates devront
                        être prises, au moment de la dépossession ou avant cette date, en vue
                        de la fixation et du règlement de l’indemnité. »
                       54. L’Iran tire argument de la mention explicite que contient la pre-
                    mière phrase du paragraphe précité aux « normes fixées par le droit inter-
                    national » pour prétendre que cette disposition incorpore par référence les
                    normes du droit international coutumier relatives aux immunités souve-
                    raines à l’obligation qu’elle définit. Selon l’Iran, si les immunités dont
                    jouissent l’Etat iranien et les entités qui en sont la propriété en vertu du
                    droit international coutumier ont été méconnues par les Etats‑Unis, ce
                    qu’il soutient au fond, il en résulte que « [l]a protection et la sécurité des
                    biens appartenant aux ressortissants et aux sociétés de l’une des Hautes
                    Parties contractantes » n’ont pas été « assurées de la manière la plus
                    constante » et n’ont pas été conformes à l’obligation de ne pas être « infé-
                    rieures … aux normes fixées par le droit international » ; que, par suite, le
                    paragraphe 2 de l’article IV a été méconnu par les Etats‑Unis. La Cour
                    étant compétente pour statuer sur la méconnaissance alléguée de toute
                    disposition du traité, elle l’est donc aussi, selon l’Iran, pour appliquer le
                    droit des immunités dans le contexte du paragraphe 2 de l’article IV.
                       55. Les Etats‑Unis contestent cette interprétation. Selon eux, les
                    « normes fixées par le droit international » auxquelles se réfère le para-
                    graphe 2 de l’article IV concernent le standard minimum de traitement
                    des biens étrangers dans l’Etat hôte, qui est une notion bien connue dans
                    le domaine de la protection des investissements, et non de quelconques
                    protections en matière d’immunités. Au surplus, le fait que ces garanties
                    s’appliquent indifféremment aux sociétés privées (qui ne sauraient bénéfi-
                    cier d’immunités) et aux entités publiques confirmerait que la disposition
                    en cause ne saurait être interprétée comme incluant des protections affé-
                    rentes à la matière des immunités souveraines.

                                                         * *
                      56. Pour les besoins de la présente discussion, la Cour fera abstraction
                    de la question de savoir si la banque Markazi constitue une « société » au

                                                                                               24




3 CIJ1158.indb 45                                                                                    21/10/19 10:25

                                         certains actifs iraniens (arrêt)                       28

                    sens du paragraphe 2 de l’article IV précité. Ce point sera abordé plus
                    loin, dans le cadre de l’examen de la troisième exception d’incompétence.
                    La question à laquelle la Cour doit répondre à présent est celle de savoir
                    si, à supposer que cette entité constitue une « société » au sens du traité
                    — ce que contestent les Etats‑Unis —, le paragraphe 2 de l’article IV fait
                    obligation au défendeur de respecter l’immunité souveraine dont la
                    banque Markazi ou les autres entités qui sont la propriété de l’Etat ira-
                    nien, en cause dans la présente affaire, bénéficieraient en vertu du droit
                    international coutumier.
                       57. La Cour constate, à cet égard, que l’interprétation proposée par
                    l’Iran du membre de phrase qui se réfère, dans la disposition précitée, aux
                    « normes fixées par le droit international », ne cadre pas avec l’objet et le
                    but du traité d’amitié. Ainsi que cela ressort du préambule de ce traité, les
                    parties ont entendu « encourager les échanges et les investissements
                    mutuellement profitables et l’établissement de relations économiques plus
                    étroites entre leurs peuples et … régler leurs relations consulaires ». En
                    outre, l’intitulé du traité ne suggère pas que les immunités souveraines
                    entreraient dans l’objet et le but de l’instrument en cause. Ces immunités
                    ne sauraient, par suite, être considérées comme incluses dans le para-
                    graphe 2 de l’article IV (voir, par analogie, Immunités et procédures
                    pénales (Guinée équatoriale c. France), exceptions préliminaires, arrêt,
                    C.I.J. Recueil 2018 (I), p. 321-322, par. 95). Le « droit international »
                    dont il est question dans cette disposition est celui qui définit le standard
                    minimum de protection des biens qui appartiennent aux « ressortissants »
                    et aux « sociétés » de l’une des parties exerçant des activités économiques
                    sur le territoire de l’autre, et non celui qui régit les protections dont béné-
                    ficient les entités étatiques en vertu du principe de l’égalité souveraine des
                    Etats.
                       58. En outre, la disposition invoquée par l’Iran figurant au para-
                    graphe 2 de l’article IV doit être replacée dans le contexte de l’article IV
                    dans son ensemble. Le paragraphe 1 de cet article vise le « traitement juste
                    et équitable » qui doit être accordé aux ressortissants et sociétés d’une
                    partie par l’autre partie, ainsi que l’interdiction de toute « mesure arbi-
                    traire ou discriminatoire » susceptible de porter atteinte à leurs « droits
                    ou … intérêts légalement acquis ». La deuxième phrase du paragraphe 2
                    prévoit que les biens mentionnés dans la phrase précédente (ceux qui
                    doivent être protégés dans des conditions qui ne soient pas inférieures aux
                    normes fixées par le droit international) « ne pourront être expropriés que
                    pour cause d’utilité publique et moyennant le paiement rapide d’une juste
                    indemnité ». Le paragraphe 4 concerne « [l]es entreprises que les ressortis-
                    sants ou les sociétés de l’une des Hautes Parties contractantes sont auto-
                    risés à créer ou à acquérir dans les territoires de l’autre Haute Partie
                    contractante ». L’ensemble de ces dispositions indique nettement que l’ar-
                    ticle IV vise à garantir certains droits et protections minimales au bénéfice
                    des personnes physiques ou morales qui se livrent à des activités de nature
                    commerciale. On ne saurait donc l’interpréter comme incorporant par
                    référence les règles coutumières relatives aux immunités souveraines.

                                                                                                25




3 CIJ1158.indb 47                                                                                     21/10/19 10:25

                                        certains actifs iraniens (arrêt)                      29

                    2. Le paragraphe 4 de l’article XI du traité
                      59. Aux termes du paragraphe 4 de l’article XI du traité d’amitié :
                          « Aucune entreprise de l’une ou l’autre des Hautes Parties contrac-
                        tantes, qu’il s’agisse de sociétés, d’associations, d’administrations et
                        d’agences publiques, qui est propriété publique ou sous contrôle
                        public, ne pourra, si elle exerce dans les territoires de l’autre Haute
                        Partie contractante une activité commerciale ou industrielle de
                        quelque nature que ce soit, y compris le transport des marchandises,
                        bénéficier ni prétendre bénéficier, dans lesdits territoires, pour elle-
                        même ou pour ses biens, d’une exemption en matière d’impôts, de
                        poursuites judiciaires, d’exécution des jugements ou d’obligations
                        d’un autre ordre applicables aux entreprises qui sont propriété privée
                        ou sous contrôle privé. »
                       60. L’Iran relève que cette disposition n’écarte toute « exemption »
                    (« immunity » dans le texte original anglais) que dans le cas des entreprises
                    d’une partie contractante qui sont « propriété publique » ou « sous
                    contrôle public » exerçant sur le territoire de l’autre partie « une activité
                    commerciale ou industrielle ». Il en déduit que la disposition en cause
                    n’affecte pas l’immunité dont bénéficient, en vertu du droit international
                    coutumier, les entités publiques qui exercent des activités de puissance
                    publique, et qu’elle « implique clairement l’existence d’une obligation
                    conventionnelle de respecter cette immunité ».
                       61. Les Etats‑Unis rejettent cette interprétation. Selon eux, le para-
                    graphe 4 de l’article XI vise seulement à prévenir une concurrence déloyale
                    de la part d’entreprises dont la propriété serait publique, en s’assurant
                    qu’elles ne puissent se soustraire aux responsabilités auxquelles sont assu-
                    jetties les entreprises privées avec lesquelles elles se trouvent en concur-
                    rence. Il est sans rapport avec la question des immunités dont bénéficient
                    des entités publiques exerçant des activités jure imperii.

                                                        * *
                       62. La Cour constate, en accord sur ce point avec l’argument de l’Iran,
                    que le paragraphe 4 de l’article XI, qui se borne à exclure toute « exemp-
                    tion » (« immunity ») pour les entreprises publiques se livrant à des activi-
                    tés de nature commerciale ou industrielle, n’affecte pas les immunités
                    dont bénéficient en vertu du droit international coutumier les entités
                    publiques qui exercent des activités jure imperii.
                       63. Cependant, l’Iran va plus loin en soutenant que cette disposition
                    impose l’obligation implicite de respecter de telles immunités. Le deman-
                    deur se livre, à cet égard, à une lecture a contrario du paragraphe 4 de
                    l’article XI, selon laquelle, en n’excluant l’immunité que pour les entre-
                    prises publiques exerçant des activités commerciales ou industrielles, cette
                    disposition viserait implicitement à garantir l’immunité souveraine des
                    entités publiques lorsqu’elles exercent des activités jure imperii.

                                                                                              26




3 CIJ1158.indb 49                                                                                   21/10/19 10:25

                                        certains actifs iraniens (arrêt)                       30

                      64. Ainsi que la Cour l’a dit précédemment,
                        « [l]’interprétation a contrario d’une disposition conventionnelle … a
                        été employée tant par la Cour (voir, par exemple, Différend territorial
                        et maritime (Nicaragua c. Colombie), requête du Honduras à fin d’in-
                        tervention, arrêt, C.I.J. Recueil 2011 (II), p. 432, par. 29) que par sa
                        devancière, la Cour permanente de Justice internationale (Vapeur
                        Wimbledon, arrêts, 1923, C.P.J.I. série A no 1, p. 23‑24). Une telle
                        interprétation ne peut toutefois être retenue que si elle se justifie à la
                        lumière du libellé de l’ensemble des dispositions pertinentes, de leur
                        contexte ainsi que de l’objet et du but du traité. » (Violations alléguées
                        de droits souverains et d’espaces maritimes dans la mer des Caraïbes
                        (Nicaragua c. Colombie), exceptions préliminaires, arrêt, C.I.J.
                        Recueil 2016 (I), p. 19, par. 37 ; Question de la délimitation du plateau
                        continental entre le Nicaragua et la Colombie a­u-delà de 200 milles
                        marins de la côte nicaraguayenne (Nicaragua c. Colombie), exceptions
                        préliminaires, arrêt, C.I.J. Recueil 2016 (I), p. 116, par. 35.)
                       65. En l’espèce, la Cour ne saurait suivre l’interprétation soutenue par
                    l’Iran. Que le paragraphe 4 de l’article XI laisse intégralement subsister,
                    en ne les excluant pas, les immunités dont bénéficient, en vertu du droit
                    coutumier, les entités étatiques quand elles exercent des activités jure impe-
                    rii, est une chose. Qu’il ait pour effet de transformer le respect de telles
                    immunités en une obligation conventionnelle, comme le prétend l’Iran,
                    est une tout autre idée, que ni le texte ni le contexte de cette disposition
                    ne vient corroborer.
                       Si le paragraphe 4 de l’article XI ne mentionne que les entreprises
                    publiques qui exercent « une activité commerciale ou industrielle de
                    quelque nature que ce soit, y compris le transport des marchandises »,
                    c’est parce que, conformément à l’objet et au but du traité, il ne s’intéresse
                    qu’aux activités économiques, et cherche à préserver une concurrence
                    équitable entre des agents économiques qui interviennent sur le même
                    marché. La question des activités jure imperii est tout simplement étran-
                    gère aux préoccupations sous-­jacentes à la rédaction du paragraphe 4 de
                    l’article XI. Il n’est donc pas possible d’accueillir la thèse selon laquelle
                    cette disposition incorpore les immunités souveraines au traité.

                    3. Le paragraphe 2 de l’article III du traité
                      66. Aux termes du paragraphe 2 de l’article III du traité d’amitié :
                           « En vue d’assurer une administration rapide et impartiale de la
                        justice, chacune des Hautes Parties contractantes accordera, dans ses
                        territoires, aux ressortissants et aux sociétés de l’autre Haute Partie
                        contractante, libre accès aux tribunaux judiciaires et aux organismes
                        administratifs, à tous les degrés de la juridiction, tant pour faire
                        valoir que pour défendre leurs droits. En toute circonstance, elle leur
                        assurera cet accès dans des conditions non moins favorables que

                                                                                               27




3 CIJ1158.indb 51                                                                                    21/10/19 10:25

                                        certains actifs iraniens (arrêt)                       31

                        celles qui sont applicables à ses propres ressortissants et sociétés ou
                        ceux de tout pays tiers. Il est entendu que la même latitude sera don-
                        née aux sociétés n’exerçant aucune activité dans le pays, sans qu’elles
                        aient à se faire immatriculer ou à accomplir des formalités ayant
                        pour objet de les assimiler aux sociétés nationales. »
                       67. Selon l’Iran, les immunités souveraines entrent en jeu de plusieurs
                    manières lorsqu’il s’agit de déterminer — ce qui relève du fond — si les
                    Etats‑Unis ont respecté le « libre accès aux tribunaux judiciaires et aux
                    organismes administratifs … tant pour faire valoir que pour défendre
                    leurs droits » que garantit la disposition précitée « aux ressortissants et
                    aux sociétés » de l’Iran.
                       La Cour devrait, selon l’Iran, déterminer si la suppression, par la légis-
                    lation américaine, du droit des entités iraniennes concernées d’invoquer
                    en justice une défense fondée sur les immunités souveraines est conforme
                    au droit international coutumier.
                       Elle devrait, toujours selon l’Iran, tenir compte de toutes les règles per-
                    tinentes du droit international, parmi lesquelles le droit d’invoquer une
                    immunité de juridiction dans le cadre d’une procédure judiciaire, afin
                    d’apprécier ce que requiert un « libre accès » aux tribunaux au sens du
                    paragraphe 2 de l’article III. L’Iran soutient qu’il a été porté atteinte au
                    droit que lui confère cette disposition de se voir accorder un libre accès
                    aux tribunaux américains dans des conditions non moins favorables que
                    celles qui sont applicables aux ressortissants et sociétés d’Etats tiers. En
                    effet, selon l’Iran, les entités de ces Etats exerçant des fonctions souve-
                    raines, et en particulier des banques centrales, ont la possibilité de faire
                    valoir leur immunité devant lesdits tribunaux.
                       68. Les Etats‑Unis contestent une telle interprétation, et soutiennent
                    que le paragraphe 2 de l’article III n’a pas pour objet d’accorder des
                    droits particuliers sur le fond ou des garanties substantielles quant aux
                    moyens de défense qui pourraient être invoqués devant les tribunaux
                    de l’autre partie par les « ressortissants » ou les « sociétés » d’une partie,
                    mais seulement de permettre l’accès auxdits tribunaux. De même, la
                    liberté d’accès aux tribunaux n’implique aucune garantie que certaines
                    entités ne puissent être poursuivies en justice ou que leurs biens soient
                    insaisissables.

                                                         * *
                       69. En supposant pour les besoins du raisonnement, comme précédem-
                    ment (voir paragraphe 56 c­ i-­dessus), que la banque Markazi constitue une
                    « société » — question qui sera examinée plus loin — la Cour doit recher-
                    cher à présent si la violation alléguée des immunités dont cette banque et
                    les autres entités publiques iraniennes en cause bénéficieraient en vertu du
                    droit international coutumier emporterait, si elle était établie, violation du
                    droit au « libre accès aux tribunaux » garanti par cette disposition. C’est
                    seulement si cette question devait recevoir une réponse affirmative qu’il

                                                                                               28




3 CIJ1158.indb 53                                                                                    21/10/19 10:25

                                         certains actifs iraniens (arrêt)                        32

                    pourrait être conclu que l’application du paragraphe 2 de l’article III
                    implique un examen par la Cour de la question des immunités souveraines,
                    et qu’un tel examen relève donc, dans cette mesure, de sa compétence telle
                    que définie par la clause compromissoire du traité d’amitié.
                       70. La Cour n’est pas convaincue qu’il existe entre la question des
                    immunités souveraines et le droit garanti par le paragraphe 2 de l’ar-
                    ticle III un lien de la nature de celui qu’allègue l’Iran.
                       Il est vrai que le simple fait que le paragraphe 2 de l’article III ne men-
                    tionne pas les immunités souveraines, et qu’il ne comporte pas non plus
                    de renvoi aux règles du droit international général, ne suffit pas à exclure
                    la question des immunités du champ d’application ratione materiae de la
                    disposition en cause. Mais encore faudrait-il, pour que la question soit
                    pertinente, que la méconnaissance du droit international en matière d’im-
                    munités soit susceptible d’avoir quelque incidence sur le respect du droit
                    garanti par le paragraphe 2 de l’article III.
                       Tel n’est pas le cas. La disposition en cause ne vise pas à garantir des
                    droits substantiels, ni même des droits procéduraux qu’une société d’une
                    partie contractante entendrait faire valoir devant les tribunaux et autorités
                    de l’autre partie, mais seulement à protéger la possibilité pour une telle
                    société d’accéder à ces tribunaux ou autorités en vue de faire valoir les droits
                    (substantiels ou procéduraux) qu’elle prétend posséder. Le libellé du para-
                    graphe 2 de l’article III n’oriente pas vers l’interprétation extensive suggérée
                    par l’Iran. Les droits qui y sont garantis le sont « [e]n vue d’assurer une
                    administration rapide et impartiale de la justice ». L’accès aux tribunaux
                    d’une partie contractante doit être assuré « dans des conditions non moins
                    favorables » que celles qui sont applicables aux ressortissants et sociétés de
                    cette partie elle-même, « ou à ceux de tout pays tiers ». Rien dans les termes
                    du paragraphe 2 de l’article III, suivant leur sens ordinaire dans leur contexte
                    et à la lumière de l’objet et du but du traité d’amitié, ne suggère ni n’indique
                    que l’obligation de garantir aux « sociétés » iraniennes le libre accès aux tri-
                    bunaux américains impliquerait celle de respecter les immunités que le droit
                    international coutumier accorderait — si tel était le cas — à certaines de ces
                    entités. Les deux questions sont nettement distinctes.

                    4. Le paragraphe 1 de l’article IV du traité
                      71. L’Iran invoque également le paragraphe 1 de l’article IV du traité
                    d’amitié, qui dispose que :
                            « Chacune des Hautes Parties contractantes accordera en tout
                         temps un traitement juste et équitable aux ressortissants et aux socié-
                         tés de l’autre Haute Partie contractante, ainsi qu’à leurs biens et à
                         leurs entreprises; elle ne prendra aucune mesure arbitraire ou discri-
                         minatoire pouvant porter atteinte à leurs droits ou à leurs intérêts
                         légalement acquis et, en conformité des lois applicables en la matière,
                         elle assurera des voies d’exécution efficaces à leurs droits contractuels
                         légitimement nés. »

                                                                                                 29




3 CIJ1158.indb 55                                                                                      21/10/19 10:25

                                        certains actifs iraniens (arrêt)                      33

                        72. Selon l’Iran, la suppression par les Etats‑Unis des immunités sou-
                    veraines dont bénéficient en vertu du droit international coutumier les
                    entités étatiques iraniennes en cause est susceptible de constituer une vio-
                    lation de l’obligation d’accorder un « traitement juste et équitable » et de
                     s’abstenir de toute « mesure arbitraire ou discriminatoire » au sens du
                    paragraphe 1 de l’article IV. La Cour serait donc compétente pour recher-
                    cher si le droit international des immunités a été respecté, en vue de déter-
                    miner si les Etats‑Unis se sont conformés aux exigences du paragraphe 1
                    de l’article IV.
                        73. Les Etats‑Unis contestent ce point de vue. Selon eux, le para-
                    graphe 1 de l’article IV, qui est une disposition classique dans les traités
                    « d’amitié, de commerce et de navigation », vise à accorder certaines
                    protections aux ressortissants et sociétés d’un Etat dans l’exercice
                    ­
                    d’activités privées ou professionnelles, de nature commerciale, sur le
                    ­
                    ­territoire de l’autre. Il ne concerne pas les entités exerçant des activités
                     souveraines.


                                                        * *
                       74. Pour des raisons analogues à celles qu’elle a exposées plus haut à
                    propos de l’invocation par l’Iran du paragraphe 2 de l’article IV du traité
                    d’amitié (voir paragraphe 58 ci‑dessus), la Cour ne considère pas que les
                    exigences du paragraphe 1 de l’article IV englobent une obligation de res-
                    pecter les immunités souveraines de l’Etat et de celles de ses entités qui
                    peuvent prétendre à de telles immunités en vertu du droit international
                    coutumier. Elle ne saurait donc accueillir sur ce point l’argumentation de
                    l’Iran selon laquelle la question des immunités souveraines relève du
                    champ d’application ratione materiae de cette disposition, et par suite de
                    la compétence de la Cour en vertu de la clause compromissoire du traité
                    d’amitié.

                    5. Le paragraphe 1 de l’article X du traité
                       75. Le paragraphe 1 de l’article X du traité d’amitié dispose qu’« [i]l y
                    aura liberté de commerce et de navigation entre les territoires des deux
                    Hautes Parties contractantes ».
                       76. Selon l’Iran, la compétence de la Cour pour se prononcer sur la
                    question de savoir si les Etats‑Unis ont respecté la « liberté de commerce »
                    garantie par le paragraphe 1 de l’article X implique celle de déterminer si
                    les immunités souveraines garanties par le droit international coutumier
                    ont été respectées et, dans la négative, si et dans quelle mesure la liberté
                    de commerce a pu s’en trouver entravée.
                       77. Les Etats‑Unis relèvent que la « liberté de commerce » mentionnée
                    au paragraphe 1 de l’article X s’inscrit dans un article consacré aux ques-
                    tions relatives au traitement des navires, de leur cargaison et de leurs pro-
                    duits. Le défendeur en déduit que cette notion se réfère au commerce

                                                                                              30




3 CIJ1158.indb 57                                                                                   21/10/19 10:25

                                         certains actifs iraniens (arrêt)                         34

                    proprement dit ainsi qu’aux activités accessoires qui lui seraient directe-
                    ment liées, mais qu’elle ne saurait couvrir la protection des immunités
                    souveraines.

                                                          * *
                       78. La Cour rappelle que, dans son arrêt sur l’exception préliminaire
                    en l’affaire des Plates‑formes pétrolières (République islamique d’Iran
                    c. Etats‑Unis d’Amérique) (exception préliminaire, arrêt, C.I.J.
                    Recueil 1996 (II), p. 803), elle a eu à se prononcer sur la portée de la
                    notion de « liberté de commerce » au sens du paragraphe 1 de l’article X
                    du traité d’amitié, en vue de déterminer si le différend opposant les parties
                    entrait dans le champ de cette disposition.
                       Elle a indiqué à cette occasion que le mot « commerce » au sens de la
                    disposition en cause ne vise pas seulement le commerce maritime, mais les
                    échanges commerciaux en général ; qu’au surplus, le mot « commerce », tant
                    dans son acception usuelle que dans son sens juridique, ne se limite pas
                    aux seules activités d’achat et de vente ; que les traités de commerce règlent
                    une grande variété de questions accessoires liées au commerce, telles
                    que le droit de fonder et d’exploiter des entreprises, la protection contre
                    les voies de fait, l’acquisition et la jouissance des biens, etc. (ibid., p. 818‑
                    819, par. 45-46). La Cour a conclu qu’« il serait naturel d’interpréter le mot
                    « commerce » au paragraphe 1 de l’article X du traité de 1955 comme
                    incluant des activités commerciales en général — non seulement les activités
                    mêmes d’achat et de vente, mais également les activités accessoires qui
                    sont intrinsèquement liées au commerce » (ibid., p. 819, par. 49).
                       79. La Cour ne voit aucune raison de s’écarter à présent de l’interpré-
                    tation de la notion de « liberté de commerce » qu’elle avait retenue dans
                    l’affaire précitée. Néanmoins, même ainsi comprise, la liberté de com-
                    merce ne saurait couvrir des questions qui ne présentent aucun lien, ou
                    qui présentent un lien trop ténu, avec les relations commerciales entre les
                    Etats parties au traité. A cet égard, la Cour n’est pas convaincue que la
                    violation des immunités souveraines dont certaines entités publiques
                    bénéficieraient en vertu du droit international dans l’exercice de leurs acti-
                    vités jure imperii soit susceptible d’entraver la liberté de commerce, qui
                    concerne par définition des activités d’une nature différente. Par suite, les
                    violations des immunités souveraines alléguées par l’Iran n’entrent pas
                    dans le champ du paragraphe 1 de l’article X du traité.

                                                           *
                      80. La Cour conclut de tout ce qui précède qu’aucune des dispositions
                    dont l’Iran invoque la violation, et qui permettraient selon lui de faire
                    entrer dans le champ de la compétence de la Cour la question du respect
                    par les Etats‑Unis des immunités dont bénéficieraient certaines entités
                    publiques iraniennes, n’est de nature à fonder une telle conclusion.


                                                                                                  31




3 CIJ1158.indb 59                                                                                       21/10/19 10:25

                                         certains actifs iraniens (arrêt)                        35

                       Par suite, elle constate que les demandes de l’Iran qui sont fondées sur
                    la violation alléguée des immunités souveraines garanties par le droit
                    international coutumier ne se rapportent pas à l’interprétation ou à l’ap-
                    plication du traité d’amitié et, en conséquence, ne se trouvent pas dans le
                    champ de la clause compromissoire du paragraphe 2 de l’article XXI. Il
                    en résulte que la Cour n’a pas compétence pour examiner les demandes de
                    l’Iran en ce qu’elles concernent la prétendue violation des règles de droit
                    international en matière d’immunités souveraines.
                       Il y a donc lieu d’accueillir la deuxième exception d’incompétence sou-
                    levée par les Etats-Unis.

                                      C. Troisième exception d’incompétence
                       81. Par leur troisième exception d’incompétence, les Etats‑Unis
                    demandent à la Cour de rejeter « comme échappant à sa compétence toute
                    demande se rapportant à des violations alléguées des articles III, IV et V
                    du traité d’amitié reposant sur le traitement réservé à l’Etat iranien ou à
                    la banque Markazi ».
                       82. Les Etats‑Unis soutiennent que la banque Markazi n’est pas une
                    « société » aux fins des articles III, IV et V du traité d’amitié, au motif que,
                    en tant que banque centrale de l’Iran, elle accomplit exclusivement des
                    missions de nature régalienne et ne se livre pas à des activités de nature
                    commerciale. Selon les Etats‑Unis, les protections que les articles III, IV
                    et V confèrent aux « sociétés » ne s’appliquent qu’aux entités dont l’acti-
                    vité est de nature commerciale et se déploie sur un marché concurrentiel.
                    Les Etats‑Unis admettent que le terme « société » peut aussi s’appliquer à
                    une entreprise publique, mais c’est seulement si l’entreprise en question
                    agit dans des conditions similaires à celles d’une entreprise privée. En
                    revanche, selon les Etats-Unis, une banque centrale dont les fonctions
                    sont de nature exclusivement souveraine n’entre pas dans le champ des
                    articles III, IV et V du traité. Tel est le cas, selon les Etats‑Unis, de la
                    banque Markazi. Le défendeur se réfère aux statuts de cette banque résul-
                    tant de la loi monétaire et bancaire iranienne de 1960, telle qu’elle a été
                    amendée, qui placent selon lui cette entité sous le contrôle complet du
                    Gouvernement iranien et lui confient exclusivement des fonctions souve-
                    raines, comme c’est le cas généralement pour une banque centrale. Les
                    Etats-Unis concluent de ce qui précède que les demandes de l’Iran concer-
                    nant le traitement réservé à la banque Markazi n’entrent pas dans le
                    champ d’application des articles III, IV et V du traité, et que, par suite, la
                    Cour n’est pas compétente pour connaître des demandes fondées sur la
                    prétendue violation de ces dispositions.
                       83. L’Iran soutient au contraire que la banque Markazi constitue une
                    « société » aux fins des articles III, IV et V du traité d’amitié. L’Iran relève
                    que la définition de la « société » donnée au paragraphe 1 de l’article III
                    est volontairement large. Elle englobe, selon le demandeur, toutes les enti-
                    tés qui disposent d’une personnalité juridique propre dans l’ordre juri-
                    dique dans lequel elles ont été créées, sans égard à leur activité ou à la

                                                                                                 32




3 CIJ1158.indb 61                                                                                      21/10/19 10:25

                                         certains actifs iraniens (arrêt)                        36

                    composition de leur capital, qu’elles aient ou non un but lucratif. L’Iran
                    fait valoir que, puisque la banque Markazi dispose, en vertu de l’article 10
                    de la loi monétaire et bancaire, de la personnalité morale, et qu’elle est
                    généralement soumise, en vertu de cette même disposition, au droit appli-
                    cable aux sociétés par actions — et non au droit applicable aux entités
                    publiques, sauf exception expressément posée par la loi —, elle constitue
                    une « société » au sens du traité.
                       L’Iran ajoute que la banque Markazi est dotée d’un capital afin de pou-
                    voir conduire ses opérations professionnelles, que ces dernières peuvent
                    générer des profits sur lesquels elle doit payer des impôts à l’Etat iranien,
                    et que, comme toute personne morale, elle peut conclure des contrats de
                    toute nature, acquérir et vendre des biens et des services, posséder des
                    actifs et autres biens meubles et immeubles, ainsi qu’agir en justice.
                       Enfin, l’Iran soutient subsidiairement que la troisième exception d’in-
                    compétence ne présente pas un caractère préliminaire, car pour y statuer
                    la Cour devrait examiner des questions qui relèvent du fond. En effet,
                    selon l’Iran, à supposer que, comme le prétendent les Etats‑Unis, le traité
                    ne protège les sociétés que dans la mesure où elles exercent une activité
                    privée, commerciale ou d’affaires, il faudrait que la Cour détermine
                    quelles sont les activités de la banque Markazi auxquelles se rapportent
                    les traitements dont se plaint le demandeur. Cela ne pourrait se faire,
                    selon lui, qu’après que les Parties auront plaidé sur le fond.

                                                          * *
                       84. La Cour relève d’abord que, bien que le libellé de la troisième
                    exception préliminaire mentionne « le traitement réservé à l’Etat iranien
                    ou à la banque Markazi », la question qui lui est soumise porte seulement
                    sur le point de savoir si la banque Markazi constitue une « société » au
                    sens du traité d’amitié, fondée à ce titre à revendiquer les droits et les
                    protections que confèrent aux « sociétés » les articles III, IV et V. C’est
                    parce que la banque Markazi est dotée, selon le droit iranien, d’une per-
                    sonnalité juridique distincte de l’Etat qu’elle constitue selon l’Iran une
                    « société » au sens du traité. Dans le dernier état de l’argumentation qu’il
                    soumet à la Cour, l’Iran ne soutient pas que cette qualification puisse
                    s’appliquer à l’Etat ­lui-même. En conséquence, la Cour s’attachera seule-
                    ment à rechercher, dans les paragraphes suivants, si la qualification de
                    « société » au sens du traité d’amitié peut s’appliquer à la banque Markazi.
                    Telle est, en réalité, l’unique question que soulève la troisième exception
                    d’incompétence.
                       85. Les articles III, IV et V du traité d’amitié garantissent certains
                    droits et protections aux « ressortissants » et « sociétés » d’une partie
                    contractante, qui doivent être respectés par l’autre partie.
                       Il s’agit notamment du droit d’avoir « libre accès aux tribunaux judi-
                    ciaires et aux organismes administratifs … tant pour faire valoir que pour
                    défendre leurs droits » (art. III, par. 2) ; du droit de bénéficier d’un « trai-
                    tement juste et équitable » et de ne faire l’objet d’« aucune mesure arbi-

                                                                                                 33




3 CIJ1158.indb 63                                                                                      21/10/19 10:25

                                         certains actifs iraniens (arrêt)                        37

                    traire ou discriminatoire » (art. IV, par. 1) ; de la protection de leurs biens
                    « de la manière la plus constante » et dans des conditions qui ne soient
                    « inférieures en aucun cas aux normes fixées par le droit international »,
                    ainsi que du droit de ne faire l’objet d’une mesure d’expropriation « que
                    pour cause d’utilité publique et moyennant le paiement rapide d’une juste
                    indemnité » (art. IV, par. 2) ; de la protection des locaux utilisés par eux
                    contre toute violation ou trouble de jouissance sans motif valable et
                    autrement que dans les conditions prévues par la loi (art. IV, par. 3) ; du
                    droit pour les entreprises créées par les « ressortissants » et « sociétés »
                    d’une partie sur le territoire de l’autre d’exercer leurs activités dans des
                    conditions qui ne soient pas moins favorables que pour les autres entre-
                    prises, de n’importe quelle nationalité, se livrant à des activités du même
                    genre (art. IV, par. 4) ; du droit de bénéficier, en matière de location ou
                    d’acquisition de biens meubles ou immeubles, d’un traitement qui ne soit
                    pas moins favorable que celui qui est accordé aux ressortissants et aux
                    sociétés de tout pays tiers (art. V).
                       86. Toutes ces dispositions se réfèrent aux « ressortissants » et aux
                    « sociétés » d’une partie contractante. Le terme « ressortissant » se rap-
                    porte aux personnes physiques, dont le statut n’est pas en cause dans la
                    controverse qui oppose les Parties à propos de la troisième exception pré-
                    liminaire. Le terme « société » est ainsi défini au paragraphe 1 de l’ar-
                    ticle III : « Au sens du présent [t]raité, le terme « sociétés » doit s’entendre
                    des sociétés de capitaux ou de personnes, des compagnies et de toutes
                    associations, qu’elles soient ou non à responsabilité limitée et à but lucra-
                    tif. »
                       87. Sur la base de cette définition, deux points ne sont pas douteux, et
                    ne donnent d’ailleurs pas lieu à divergence entre les Parties.
                       D’une part, une entité ne peut être qualifiée de « société » au sens du
                    traité que si elle possède une personnalité juridique propre que lui confère
                    le droit de l’Etat où elle a été créée, lequel détermine son statut juridique.
                    A cet égard, le paragraphe 1 de l’article III précise à son début que « [l]e
                    statut juridique des sociétés constituées sous le régime des lois et règle-
                    ments de l’une des Hautes Parties contractantes applicables en la matière
                    sera reconnu dans les territoires de l’autre Haute Partie contractante ».
                       D’autre part, une entité qui est en tout ou en partie la propriété d’un
                    Etat peut constituer une « société » au sens du traité. La définition de la
                    « société » que donne le paragraphe 1 de l’article III ne fait aucune diffé-
                    rence entre entreprises privées et entreprises publiques. La possibilité
                    pour une entreprise publique de constituer une « société » au sens du traité
                    est confirmée par le paragraphe 4 de l’article XI, qui exclut toute immu-
                    nité pour une entreprise de l’une des parties contractantes « qui est pro-
                    priété publique ou sous contrôle public » lorsqu’elle exerce sur le territoire
                    de l’autre partie une activité commerciale ou industrielle, et ce afin d’évi-
                    ter de placer une telle entreprise en position avantageuse par rapport aux
                    entreprises privées avec lesquelles elle peut se trouver en concurrence
                    (voir paragraphe 65 ­ci-­dessus).
                       88. Deux conclusions peuvent être tirées de ce qui précède.

                                                                                                 34




3 CIJ1158.indb 65                                                                                      21/10/19 10:25

                                         certains actifs iraniens (arrêt)                       38

                       En premier lieu, les Etats‑Unis ne sauraient contester la personnalité
                    juridique propre que confère à la banque Markazi l’alinéa c) de l’ar-
                    ticle 10 de la loi monétaire et bancaire iranienne de 1960, telle qu’elle a été
                    amendée — ils ne le font d’ailleurs pas.
                       En second lieu, le fait que la banque Markazi soit intégralement la pro-
                    priété de l’Etat iranien, et que l’Etat exerce un pouvoir de direction et un
                    contrôle étroit sur les activités de la banque — ce que relèvent les
                    Etats‑Unis et que l’Iran ne conteste pas —, ne permet pas, à lui seul, d’ex-
                    clure cette entité de la catégorie des « sociétés » au sens du traité.
                       89. Il reste à déterminer si, par la nature de ses activités, la
                    banque Markazi peut être qualifiée de « société » selon la définition que
                    donne le paragraphe 1 de l’article III lue dans le contexte de cette dispo-
                    sition et à la lumière de l’objet et du but du traité d’amitié.
                       90. A cet égard, la Cour ne saurait suivre l’interprétation que soutient
                    l’Iran dans la branche principale de son argumentation, selon laquelle la
                    nature des activités exercées par une entité déterminée est indifférente en
                    vue de la qualification de ladite entité comme une « société ». Selon l’Iran,
                    qu’une entité exerce des fonctions de caractère régalien, c’est-à-dire de sou-
                    veraineté ou de puissance publique, ou qu’elle exerce des activités de
                    nature commerciale ou industrielle, ou encore une combinaison des deux
                    types d’activités, est sans pertinence quant à sa qualification de « société ».
                    Il en résulterait que la possession d’une personnalité juridique propre selon
                    le droit interne d’une partie contractante serait une condition suffisante
                    pour qualifier une entité donnée de « société » au sens du traité d’amitié.
                       91. De l’avis de la Cour, une telle interprétation manquerait de prendre
                    en compte le contexte de la définition donnée au paragraphe 1 de l’ar-
                    ticle III, ainsi que l’objet et le but du traité d’amitié. Comme il a été dit
                    plus haut à propos de la deuxième exception d’incompétence soulevée par
                    les Etats‑Unis, l’analyse de l’ensemble des dispositions du traité qui
                    constituent le contexte du paragraphe 1 de l’article III oriente nettement
                    vers la conclusion que le traité vise à garantir des droits et à accorder des
                    protections aux personnes physiques et morales qui exercent des activités
                    de nature commerciale, même si ce dernier terme doit être compris dans
                    un sens large. Il en va de même de l’objet et du but du traité, tels qu’ils
                    ressortent du préambule (cité plus haut au paragraphe 57), et dont on
                    peut aussi trouver une indication dans l’intitulé du traité (traité d’amitié,
                    de commerce et de droits consulaires).
                       La Cour en déduit qu’une entité qui exercerait exclusivement des acti-
                    vités de souveraineté, liées aux fonctions régaliennes de l’Etat, ne saurait
                    se voir attribuer la qualification de « société » au sens du traité, et ne sau-
                    rait par suite prétendre au bénéfice des droits et protections prévus aux
                    articles III, IV et V.
                       92. Cependant rien ne permet d’exclure a priori qu’une même entité
                    exerce à la fois des activités de nature commerciale (ou, plus largement,
                    des activités d’affaires) et des activités souveraines.
                       En pareil cas, puisque c’est la nature de l’activité effectivement exercée
                    qui détermine la qualification de l’entité qui l’exerce, la personne morale

                                                                                                35




3 CIJ1158.indb 67                                                                                     21/10/19 10:25

                                         certains actifs iraniens (arrêt)                       39

                    dont il s’agit devrait être regardée comme une « société » au sens du traité
                    dans la mesure où elle exerce des activités de nature commerciale, même
                    si ce n’est pas à titre principal.
                       93. La Cour doit donc se pencher à présent sur la question de la nature
                    des activités qu’exerce la banque Markazi. Plus précisément, elle doit exa-
                    miner les activités que cette dernière exerçait sur le territoire des Etats-
                    Unis lorsqu’ont été prises les mesures dont l’Iran allègue qu’elles ont violé
                    les droits dont, selon lui, la banque Markazi bénéficierait en vertu des
                    articles III, IV et V du traité.
                       94. Etant donné que l’Iran a soutenu à titre principal que la nature des
                    activités exercées est sans pertinence quant à la qualification d’une entité
                    en tant que « société » au sens du traité (voir paragraphe 83 ci‑dessus), le
                    demandeur ne s’est guère employé à démontrer que la banque Markazi
                    exerce, à côté de fonctions souveraines qu’il admet, des activités de nature
                    commerciale. Il a cependant affirmé, dans ses observations écrites, que
                    « [c]ertaines des activités de la banque Markazi sont également conduites
                    par des sociétés privées (par exemple, la conclusion de contrats, la posses-
                    sion de biens, l’achat de valeurs mobilières) et relèvent du commerce ». Le
                    demandeur a ajouté lors des audiences que la banque Markazi « a été
                    dotée d’un capital afin de pouvoir conduire ses opérations, lesquelles
                    peuvent générer des profits sur lesquels elle doit payer des impôts à l’Etat
                    iranien » et qu’elle « peut … conclure des contrats de toute nature, acqué-
                    rir et vendre des biens et des services » (voir paragraphe 83 ci‑dessus). Les
                    Etats‑Unis, de leur côté, ont affirmé au contraire que, comme toute
                    banque centrale, la banque Markazi exerce des fonctions souveraines, et
                    ont insisté sur le fait que, devant les juridictions américaines, la banque
                    Markazi s’est toujours présentée comme une banque centrale au sens tra-
                    ditionnel et non comme une entreprise commerciale.
                       95. La Cour relève que la loi monétaire et bancaire de 1960, telle
                    qu’elle a été amendée, contenant les statuts de la banque Markazi, a été
                    versée au dossier de l’instance par l’Iran dans une traduction anglaise que
                    les Etats‑Unis n’ont pas contestée pour l’essentiel. Cette loi comporte
                    diverses dispositions définissant les types d’activités auxquelles la
                    banque Markazi a le droit de se livrer, et dont la portée n’a pas été discu-
                    tée en détail par les Parties devant la Cour.
                       96. Aux termes du paragraphe 9 de l’article 79 du Règlement de la
                    Cour, lorsqu’elle est saisie d’une exception préliminaire, la Cour doit sta-
                    tuer « dans un arrêt par lequel elle retient l’exception, la rejette ou déclare
                    que cette exception n’a pas dans les circonstances de l’espèce un caractère
                    exclusivement préliminaire ».
                       Ainsi que la Cour l’a indiqué dans son arrêt sur les exceptions prélimi-
                    naires rendu en l’affaire du Différend territorial et maritime (Nicaragua
                    c. Colombie) (exceptions préliminaires, arrêt, C.I.J. Recueil 2007 (II),
                    p. 852, par. 51) :
                           « En principe, une partie qui soulève des exceptions préliminaires a
                         droit à ce qu’il y soit répondu au stade préliminaire de la procédure,

                                                                                                36




3 CIJ1158.indb 69                                                                                     21/10/19 10:25

                                        certains actifs iraniens (arrêt)                       40

                        sauf si la Cour ne dispose pas de tous les éléments nécessaires pour
                        se prononcer sur les questions soulevées ou si le fait de répondre à
                        l’exception préliminaire équivaudrait à trancher le différend, ou cer-
                        tains de ses éléments, au fond. »
                       97. En l’espèce, la Cour estime qu’elle ne dispose pas de tous les élé-
                    ments nécessaires pour déterminer si la banque Markazi exerçait, à
                    l’époque pertinente, des activités de la nature de celles qui permettent de
                    caractériser une « société » au sens du traité d’amitié, lesquelles auraient
                    été susceptibles d’être affectées par les mesures dont l’Iran tire grief au
                    regard des articles III, IV et V du traité. Ces éléments étant en grande
                    partie de nature factuelle et étant par ailleurs étroitement liés au fond de
                    l’affaire, la Cour estime qu’il ne pourra être statué sur la troisième excep-
                    tion qu’après que les Parties auront présenté leurs arguments dans la
                    phase suivante de la procédure, dans le cas où elle déclarerait la requête
                    recevable.
                       Il y a donc lieu de conclure que la troisième exception d’incompétence
                    ne présente pas, dans les circonstances de l’espèce, un caractère exclusive-
                    ment préliminaire.

                               D. Conclusion générale sur la compétence de la Cour
                       98. Il résulte de ce qui précède que la première exception d’incompé-
                    tence doit être rejetée, que la deuxième doit être accueillie, et que la troi-
                    sième exception ne présente pas dans les circonstances de l’espèce un
                    caractère exclusivement préliminaire.

                                                          *
                       99. Etant donné que la Cour est compétente pour connaître d’une par-
                    tie des demandes de l’Iran, lesquelles, d’ailleurs, n’étaient pas dans leur
                    intégralité visées par les trois exceptions d’incompétence soulevées par les
                    Etats‑Unis, il y a lieu à présent pour la Cour d’examiner les exceptions
                    d’irrecevabilité soulevées par le défendeur et qui visent à obtenir le rejet
                    de la requête dans son ensemble.

                                                 III. Recevabilité

                       100. La Cour note que les Etats‑Unis ont initialement soulevé deux
                    exceptions d’irrecevabilité de la requête, à savoir premièrement que, en s’ap-
                    puyant sur le traité pour fonder la compétence de la Cour en cette affaire,
                    l’Iran aurait commis un abus de droit et, deuxièmement, que l’Iran n’ayant
                    pas les « mains propres », la Cour ne saurait poursuivre la procédure. Elle
                    observe toutefois que, à l’audience, les Etats‑Unis ont précisé que leur pre-
                    mière exception d’irrecevabilité était une exception fondée sur l’« abus de
                    procédure » et non sur l’« abus de droit », tout en ajoutant que le demandeur
                    qui vient en n’ayant pas les « mains propres » commet un abus de procédure.

                                                                                               37




3 CIJ1158.indb 71                                                                                    21/10/19 10:25

                                        certains actifs iraniens (arrêt)                       41

                       101. Les Etats‑Unis reconnaissent qu’ils ont utilisé l’expression « abus
                    de droit » dans leurs écritures mais soulignent que la clarification appor-
                    tée par la Cour sur la nature de l’abus de droit et de l’abus de procédure
                    dans l’affaire des Immunités et procédures pénales (Guinée équatoriale
                    c. France) a rendu plus approprié de considérer l’exception soulevée par
                    ceux‑ci comme une exception fondée sur l’abus de procédure.
                       102. Selon l’Iran, cette nouvelle exception a été soulevée trop tard. A
                    l’appui de ses vues, il invoque le paragraphe 1 de l’article 79 du Règle-
                    ment de la Cour selon lequel
                        « [t]oute exception à la compétence de la Cour ou à la recevabilité de
                        la requête ou toute autre exception sur laquelle le défendeur demande
                        une décision avant que la procédure sur le fond se poursuive doit être
                        présentée par écrit dès que possible, et au plus tard trois mois après
                        le dépôt du mémoire ».

                                                         * *
                       103. La Cour commencera par rappeler que, dans l’affaire des Immuni-
                    tés et procédures pénales (Guinée équatoriale c. France), elle a estimé que,
                    « [s]i la notion fondamentale d’abus est peut‑être la même, les consé-
                    quences qu’emportent, d’une part, l’abus de droit et, de l’autre, l’abus de
                    procédure peuvent varier » (exceptions préliminaires, arrêt, C.I.J.
                    Recueil 2018 (I), p. 335, par. 146). Elle y a précisé qu’« [u]n abus de pro-
                    cédure se rapporte à la procédure engagée devant une cour ou un tribunal
                    et peut être examiné au stade préliminaire de ladite procédure » (ibid.,
                    p. 336, par. 150) et que « l’abus de droit ne peut être invoqué comme
                    cause d’irrecevabilité alors que l’établissement du droit en question relève
                    du fond de l’affaire » (ibid., p. 337, par. 151).
                       104. La Cour relève que, dans leurs plaidoiries, les Etats‑Unis ont sou-
                    tenu que le différend ne relevait pas du traité d’amitié et que l’Iran ne
                    pouvait dès lors pas entendre fonder la compétence de la Cour sur cet
                    instrument, une tentative qu’ils qualifient dans leurs exceptions prélimi-
                    naires comme « n’[étant] pas sincère ». De son avis, l’exception fondée sur
                    l’abus de procédure ne constitue pas une nouvelle exception mais une
                    simple requalification d’une position déjà défendue par les Etats‑Unis
                    dans leurs exceptions préliminaires.
                       105. La Cour note également que, à l’audience, les Etats‑Unis ont sou-
                    tenu que la doctrine des « mains propres » était un sous‑ensemble du prin-
                    cipe de l’abus de procédure. Ils ont ajouté que, si la Cour venait toutefois à
                    faire une distinction entre abus de procédure et doctrine des « mains
                    propres », cette dernière avait un fondement suffisant en droit international.
                       106. La Cour observe que, même si les exceptions fondées sur l’abus de
                    procédure et sur la doctrine des « mains propres » pourraient être liées,
                    elles demeurent en l’espèce distinctes au regard de leur champ d’applica-
                    tion ainsi que des actes qui sont invoqués à leur appui. La Cour exami-
                    nera d’abord l’exception fondée sur l’abus de procédure soulevée par les
                    Etats‑Unis, puis celle fondée sur la doctrine des « mains propres ».

                                                                                               38




3 CIJ1158.indb 73                                                                                    21/10/19 10:25

                                         certains actifs iraniens (arrêt)                       42

                                               A. Abus de procédure
                       107. Les Etats‑Unis allèguent que, au regard des circonstances « excep-
                    tionnelles » de l’espèce, la Cour devrait refuser de se reconnaître compé-
                    tente sur la base du traité d’amitié. Ils font en particulier valoir que les
                    conditions fondamentales sous‑jacentes au traité d’amitié n’existent plus
                    entre les Parties, notamment les relations amicales, commerciales et
                    consulaires envisagées dans le traité. Ils ajoutent que la tentative de l’Iran
                    consistant à fonder la compétence de la Cour sur le traité ne vise pas à
                    protéger des droits sanctionnés par le traité, mais plutôt à impliquer la
                    Cour dans un différend stratégique plus large.
                       108. En outre, les Etats‑Unis soutiennent que les demandes de l’Iran
                    sont abusives parce qu’elles « détournent » l’objet du traité. En mettant
                    l’accent sur les demandes de l’Iran concernant l’immunité souveraine, ils
                    considèrent qu’il s’agit d’une tentative de réécriture du traité qui va à
                    l’encontre des principes fondamentaux de la bonne foi en manipulant le
                    traité au détriment de son objet et de son but.
                       109. Enfin, les Etats‑Unis invoquent l’affaire du Cameroun septentrio-
                    nal pour avancer que les demandes de l’Iran sont également incompa-
                    tibles avec la fonction judiciaire de la Cour car un arrêt de la Cour sur le
                    fond, selon eux, reposerait en l’espèce sur « une fiction ».
                       110. Pour sa part, l’Iran souligne que, en l’espèce, les Etats‑Unis n’ont
                    invoqué aucune « circonstance exceptionnelle » liée à la procédure devant
                    la Cour. Il soutient que le « différend stratégique plus large » évoqué par
                    les Etats‑Unis est dépourvu de pertinence dans la présente affaire. Il
                    rejette également l’allégation du défendeur selon laquelle les conditions
                    fondamentales sous‑jacentes au traité n’existent plus entre les Parties.
                       111. Répondant à l’allégation américaine sur les demandes de l’Iran au
                    sujet des immunités souveraines, ce dernier réitère que le traité renvoie
                    expressément au droit international qui inclut le droit relatif à l’immunité
                    souveraine.
                       112. Enfin, l’Iran estime que l’affaire du Cameroun septentrional citée
                    par les Etats‑Unis n’est, en l’espèce, d’aucun secours pour ceux‑ci car,
                    dans cette affaire, la question portait sur l’interprétation d’un traité qui
                    n’était plus en vigueur. Selon lui, le fait de saisir la Cour, en vertu d’une
                    base de compétence en vigueur et dans une affaire dans laquelle les
                    demandes se rapportent à la violation du traité, ne peut être considéré
                    comme un abus de procédure. Dans ses plaidoiries, l’Iran a ajouté que la
                    véritable question était celle de savoir si le traité d’amitié était en vigueur
                    et a souligné que, comme il l’était, il doit s’appliquer.

                                                         * *
                      113. La Cour rappelle qu’elle a énoncé dans l’affaire des Immunités et
                    procédures pénales (Guinée équatoriale c. France) que seules des circons-
                    tances exceptionnelles peuvent justifier qu’elle rejette pour abus de procé-
                    dure une demande fondée sur une base de compétence valable. Il doit

                                                                                                39




3 CIJ1158.indb 75                                                                                     21/10/19 10:25

                                          certains actifs iraniens (arrêt)                         43

                    exister, à cet égard, des éléments attestant clairement que le comporte-
                    ment du demandeur procède d’un abus de procédure (exceptions prélimi-
                    naires, arrêt, C.I.J. Recueil 2018 (I), p. 336, par. 150) (voir aussi Certaines
                    terres à phosphates à Nauru (Nauru c. Australie), exceptions préliminaires,
                    arrêt, C.I.J. Recueil 1992, p. 255, par. 38).
                       114. La Cour a déjà relevé que le traité d’amitié était en vigueur entre
                    les Parties à la date de l’introduction de la requête iranienne, soit le 14 juin
                    2016 (voir paragraphe 30 ci‑dessus), et qu’il contient en son article XXI
                    une clause compromissoire visant sa compétence. La Cour n’estime pas
                    qu’il existe, en l’espèce, des circonstances exceptionnelles qui justifieraient
                    qu’elle rejette la demande de l’Iran pour abus de procédure.
                       115. A la lumière de ce qui précède, la Cour conclut que la première
                    exception d’irrecevabilité soulevée par les Etats‑Unis doit être rejetée.

                                           B. Absence de « mains propres »
                       116. Selon la seconde exception d’irrecevabilité soulevée par les
                    Etats‑Unis, la Cour ne saurait poursuivre la procédure parce que l’Iran se
                    présente devant elle en n’ayant pas les « mains propres ». Les Etats‑Unis
                    allèguent en particulier que « l’Iran a parrainé et soutenu le terrorisme
                    international, et s’est livré à des actions de déstabilisation en violation de
                    ses obligations en matière de non‑prolifération nucléaire, de missiles
                    balistiques, de trafic d’armes et de lutte contre le terrorisme ». Ils sou-
                    lignent que l’Iran cherche à obtenir réparation du fait de l’issue de l’af-
                    faire Peterson qui découle, selon eux, du soutien de l’Iran au terrorisme.
                       117. Les Etats‑Unis reconnaissent que la Cour n’a pas, par le passé,
                    accueilli d’exception fondée sur la doctrine des « mains propres », mais
                    avancent qu’elle ne l’a pas davantage rejetée et que, en tout état de cause,
                    le moment serait venu pour la Cour de la reconnaître et de l’appliquer.
                    Selon eux, la Cour n’a pas besoin d’examiner le fond de l’affaire pour
                    apprécier les conséquences juridiques de la conduite de l’Iran.
                       118. De son côté, l’Iran rejette les allégations des Etats‑Unis selon les-
                    quelles il aurait violé ses obligations en matière de lutte contre le terrorisme,
                    de non‑prolifération nucléaire et de trafic d’armes. Selon lui, ces allégations
                    sont dépourvues de fondement et de pertinence pour la résolution de la pré-
                    sente affaire et ne sauraient donc faire obstacle à la recevabilité de la requête.
                       119. L’Iran relève également qu’il existe des doutes sur la consistance
                    et le caractère obligatoire de la doctrine des « mains propres » et que la
                    Cour n’a jamais reconnu son applicabilité.
                       120. Pour l’Iran, il n’existe par contre aucun doute sur le fait que la
                    doctrine des « mains propres » ne saurait trouver application au stade des
                    exceptions préliminaires et qu’elle ne peut servir de base à l’irrecevabilité
                    d’une demande.
                       121. L’Iran avance enfin que, selon les tenants de la doctrine des
                    « mains propres », celle‑ci ne s’applique que lorsque le demandeur accom-
                    plit un « acte qui est précisément semblable, en droit et en fait » à celui
                    dont il se plaint. Il estime que l’exception des Etats‑Unis ne remplit pas

                                                                                                   40




3 CIJ1158.indb 77                                                                                        21/10/19 10:25

                                        certains actifs iraniens (arrêt)                      44

                    cette condition dans la mesure où ceux‑ci n’ont même pas soutenu que les
                    accusations sur la base desquelles ils allèguent que l’Iran n’aurait pas les
                    « mains propres » constituent des violations du traité d’amitié.

                                                           * *
                       122. La Cour commence par relever que les Etats‑Unis n’ont pas sou-
                    tenu que, par son comportement, l’Iran aurait violé le traité d’amitié sur
                    lequel il fonde sa requête. Sans avoir à prendre position sur la doctrine
                    des « mains propres », la Cour considère que, même s’il était démontré
                    que le comportement du demandeur n’était pas exempt de critique, cela
                    ne suffirait pas pour accueillir l’exception d’irrecevabilité soulevée par le
                    défendeur sur le fondement de la doctrine des « mains propres » (Avena et
                    autres ressortissants mexicains (Mexique c. Etats‑Unis d’Amérique),
                    arrêt, C.I.J. Recueil 2004 (I), p. 38, par. 47 ; Délimitation maritime dans
                    l’océan Indien (Somalie c. Kenya), exceptions préliminaires, arrêt, C.I.J.
                    Recueil 2017, p. 52, par. 142).
                       123. Une telle conclusion ne préjuge toutefois pas la question de savoir
                    si les allégations des Etats‑Unis, concernant notamment le parrainage et
                    le soutien que l’Iran apporterait au terrorisme international, ainsi que ses
                    activités présumées en matière de non‑prolifération nucléaire et de trafic
                    d’armes, pourraient servir, le cas échéant, de défense au fond.
                       124. La Cour conclut que la seconde exception d’irrecevabilité soule-
                    vée par les Etats‑Unis ne saurait être accueillie.

                                                           *
                       125. Compte tenu de ce qui précède, les deux exceptions d’irrecevabi-
                    lité de la requête soulevées par les Etats‑Unis doivent être rejetées.

                                                           *
                                                       *       *

                      126. Par ces motifs,
                      La Cour,
                      1) A l’unanimité,
                       Rejette la première exception préliminaire d’incompétence soulevée par
                    les Etats‑Unis d’Amérique ;
                      2) Par onze voix contre quatre,
                      Retient la deuxième exception préliminaire d’incompétence soulevée
                    par les Etats‑Unis d’Amérique ;
                      pour : M. Yusuf, président ; Mme Xue, vice-­présidente ; MM. Tomka, Abra-
                        ham, Bennouna, Cançado Trindade, Gaja, Crawford, Salam, Iwasawa,
                        juges ; M. Brower, juge ad hoc ;

                                                                                              41




3 CIJ1158.indb 79                                                                                   21/10/19 10:25

                                         certains actifs iraniens (arrêt)                        45

                      contre : MM. Bhandari, Robinson, Gevorgian, juges ; M. Momtaz, juge ad hoc ;
                      3) Par onze voix contre quatre,
                      Déclare que la troisième exception préliminaire d’incompétence soule-
                    vée par les Etats‑Unis d’Amérique n’a pas dans les circonstances de l’es-
                    pèce un caractère exclusivement préliminaire ;
                      pour : M. Yusuf, président ; Mme Xue, vice-­présidente ; MM. Abraham,
                        Bennouna, Cançado Trindade, Bhandari, Robinson, Gevorgian, Salam,
                        ­
                        Iwasawa, juges ; M. Momtaz, juge ad hoc ;
                      contre : MM. Tomka, Gaja, Crawford, juges ; M. Brower, juge ad hoc ;
                      4) A l’unanimité,
                      Rejette les exceptions préliminaires d’irrecevabilité soulevées par les
                    Etats‑Unis d’Amérique ;
                      5) A l’unanimité,
                       Dit qu’elle a compétence, sous réserve des points 2) et 3) du présent
                    dispositif, pour se prononcer sur la requête déposée par la République
                    islamique d’Iran le 14 juin 2016, et que ladite requête est recevable.

                       Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
                    Paix, à La Haye, le treize février deux mille dix-neuf, en trois exemplaires,
                    dont l’un restera déposé aux archives de la Cour et les autres seront trans-
                    mis respectivement au Gouvernement de la République islamique d’Iran
                    et au Gouvernement des Etats‑Unis d’Amérique.


                                                                        Le président,
                                                           (Signé) Abdulqawi Ahmed Yusuf.
                                                                           Le greffier,
                                                              (Signé) Philippe Couvreur.




                       MM. les juges Tomka et Crawford joignent à l’arrêt l’exposé de leur
                    opinion individuelle commune ; M. le juge Gaja joint une déclaration à
                    l’arrêt ; MM. les juges Robinson et Gevorgian joignent à l’arrêt les
                    ­exposés de leur opinion individuelle ; MM. les juges ad hoc Brower et
                     Momtaz joignent à l’arrêt les exposés de leur opinion individuelle.

                    (Paraphé) A.A.Y.
                      (Paraphé) Ph.C.




                                                                                                 42




3 CIJ1158.indb 81                                                                                      21/10/19 10:25

